UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

GREENVILLE DIVISION
In Re:
CAH ACQUISITION COMPANY 6, LLC Case No. 19-01300-5-JNC
d/b/a I-70 COMMUNITY HOSPITAL, Chapter 11
Debtor.

 

MOTION FOR RELIEF FROM THE AUTOMATIC STAY OR
FOR ADEQUATE PROTECTION PURSUANT TO 11 U.S.C. § 362(a)

COMES NOW First Liberty Bank (the "Bank"), by and through its undersigned counsel,
and respectfully moves for relief from the automatic stay, or in the alternative, for adequate
protection, pursuant to 11 U.S.C. § 362(a). In support thereof, the Bank states the following:

BACKGROUND

1. As of the date of this Motion the Court has jurisdiction over the parties and the subject
matter of this proceeding pursuant to 28 U.S.C. §§ 1334, 151 and 157 and the General Order of
Reference entered by the United States District Court for the Eastern District of North Carolina on
August 3, 1984.

2. On March 21, 2019 (the "Petition Date"), CAH Acquisition Company 6, LLC (the
"Putative Debtor") purportedly filed a voluntary petition under chapter 11 of Title 11 of the United
States Code (the "Bankruptcy Code") thereby commencing this bankruptcy case. !

3. Prior to February 15, 2019, the Putative Debtor operated the I-70 Community Hospital
in Sweet Springs, Missouri (the Hospital"). The Hospital was a critical access hospital, a

designation provided by the Center for Medicare and Medicaid Services ("CMS") that allowed the

 

| For the reasons set forth in the Amended Motion to Dismiss Voluntary Bankruptcy Case filed April 30, 2019 with
this Court, the Putative Debtor's voluntary petition was filed without any authority to do so. Nothing contained herein
shall be deemed a waiver of the arguments set forth in the Amended Motion to Dismiss, which are expressly preserved.

152700532.1

 
Hospital to receive reimbursements for services performed for Medicare recipients at a higher rate
than a traditional hospital. See https://www.cms.gov/Medicare/Provider-Enrollment-and-
Certification/CertificationandCompliane/CAHs.html.

A. Prior to the Petition Date, on or about December 6, 2010, the Putative Debtor executed
a Promissory Note in favor of the Bank, evidencing a loan made by the Bank to the Putative Debtor
in the original principal amount of $9.3 million (as amended from time to time, the "Note"). A
true and correct copy of the Note and all amendments thereto is attached hereto and marked
collectively as Exhibit A.

5. In conjunction with the execution of the Note, the Putative Debtor executed a Loan
Agreement in favor of the Bank (as amended, the "Loan Agreement"). A true and correct copy of
the Loan Agreement and all amendments thereto is attached hereto and marked collectively as
Exhibit B.

6. To secure repayment of the amounts owing under the Note, the Putative Debtor
executed a Deed of Trust, Assignment of Leases and Rents and Security Agreement dated
December 6, 2010 (as amended, the "Deed of Trust"), granting the Bank a first priority lien on,
inter alia, the real property located at 105 Hospital Drive, Sweet Springs, Missouri and more fully
described in the Deed of Trust (the "Real Estate"). A true and correct copy of the Deed of Trust
and any amendment thereto is attached hereto and marked collectively as Exhibit C.

7. The Deed of Trust was recorded on December 7, 2010 in the Saline County, Missouri
Recorder of Deeds Office as Document Number 2010-3427.

8. To further secure repayment of the amounts owing under the Note, the Putative Debtor
executed a Security Agreement in favor of the Bank (the "Security Agreement"), granting the Bank

a lien on, inter alia, all personal property of the Borrower as more fully described in the Security

152700532.1

 
Agreement (the "Personal Property” and together with the Real Estate, the "Collateral"). A true
and correct copy of the Security Agreement is attached hereto and marked as Exhibit D.

9. The Note, the Loan Agreement, the Deed of Trust and the Security Agreement are
hereinafter referred to as the "Loan Documents."

10. Under the Loan Documents, the Putative Debtor is liable to the Bank for all costs,
expenses and attorneys’ fees incurred by the Bank in enforcing the Loan Documents and all rights
and remedies thereunder.

11. The Putative Debtor is in default under the Loan Documents for, among other things,
failing to make payments when due under the Note.

12. On December 11, 2018, the Lender sent notice to the Putative Debtor that it was in
default under the Loan Documents, that the indebtedness under the Note was accelerated and all
amounts were immediately due and owing, and demanded payment (the "Demand Letter"). A true
and correct copy of the Demand Letter is attached hereto and marked as Exhibit E.

13. From and after the Demand Letter, the Putative Debtor has failed to pay the amounts
owing under the Loan Documents.

14. As of May 29, 2019, the Putative Debtor is indebted to the Bank in the following
amounts, plus all accruing interest, late charges, fees, costs and attorneys' fees: $8,099,744.80 in
principal, $367,408.45 in accrued interest, $3,420.00 in late charges, $1,574.95 in per diem
interest, totaling $8,470,573.25 plus interest thereafter at the per diem rate of P+1.5 (7.0%)
(collectively, the "Indebtedness").

15. On February 15, 2019, the Hospital shut down operations because it had insufficient
funds to maintain even the minimum staff of doctors and nurses necessary to have a functioning

hospital.

152700532.1

 
16. On February 25, 2019, the Bank filed a Verified Petition in the Circuit Court of Saline
County, Missouri, seeking immediate appointment of a receiver to take control of the Collateral
and determine whether the Hospital could be re-opened (the "Verified Petition"). A true and
correct copy of the Verified Petition is attached hereto and marked as Exhibit F.

17. On February 28, 2019, the Circuit Court of Saline County, Missouri entered an Order
Granting Appointment of Receiver, appointing Cohesive Healthcare Management + Consulting,
LLC ("Cohesive") as a general receiver for the Putative Debtor and all its assets under Missouri
law (the "Receivership Order"). A true and correct copy of the Receivership Order is attached
hereto and marked as Exhibit G.

18. On March 6, 2019, Cohesive received a notice from the Center for Medicare and
Medicaid Services ("CMS") that the Hospital's provider agreement was terminated effective March
7, 2019 and that the Hospital would no longer be permitted to provide reimbursable services to
recipients of Medicare or Medicaid (the "CMS Notice"). A true and correct copy of the CMS
Notice is attached hereto and marked as Exhibit H.

19. Despite multiple requests, CMS has refused to rescind the CMS Notice.

20. After receiving the CMS Notice, Cohesive obtained copies of the site surveys
conducted by CMS in December 2018 and January 2019 (the "Hospital Site Surveys"). True and
correct copies of the Hospital Site Surveys are attached collectively hereto and marked as Exhibit
1.

21. The Hospital Site Surveys paint a grim picture of conditions at the Hospital prior to its
closure on February 15, including details of a lack of staffing and supplies to the point where
nurses and doctors were unable to perform routine testing and other support services for patients

complaining of heart problems or suicidal thoughts. These include several alleged violations of

152700532.)

 
the Emergency Medical Treatment and Active Labor Act ("EMTALA").

22, After the Hospital closed on February 15, a small staff remained employed at the
Hospital for redirecting emergency vehicles to the nearest operating hospital, refilling
prescriptions, and securing the Hospital and its contents, which included highly-regulated opioid
and narcotic drugs.

23. In December 2018, the Bank also obtained force-placed property and casualty
insurance for the Hospital.

94, On March 21, 2019, the Putative Debtor filed a voluntary petition with this Court. The
Court appointed Thomas W. Waldrep, Jr. as the chapter 11 trustee for the Putative Debtor (the
"Trustee") on March 29, 2019.

25. From and after March 29, 2019, the Hospital has continued to employ several
employees to carry out the post-closing services described above. As of the date hereof, neither
the Putative Debtor nor the Trustee has terminated these employees nor have they paid the
employees for hours worked at the Hospital in violation of federal and Missouri wage and hour
laws and regulations.

26. The Bank has no information regarding whether the Hospital has current liability and
workers' compensation insurance, which are critical for the Hospital that still has employees. The
Monthly Operating Report of Corporate Debtor in Possession/Trustee for April 1, 2019 — April
30, 2019 filed by the Trustee on May 21, 2019 (ECF Doc. 31) (the "April MOR") says that the
Trustee has no information regarding insurance. April MOR at p. 5.

7. As of the Petition Date, the Putative Debtor had failed to pay real estate taxes for the
Hospital in the amount of $378,084.21 (the "Real Estate Taxes"). See Debtor's Bankruptcy

Schedules and Statement of Financial Affairs filed on May 15, 2019 (ECF Doc. 95) (the

152700532.1

 
"Schedules/SOFA"), at Schedule E/F p. 20.

28. The Real Estate Taxes continue to accrue interest and penalties each day they remain
unpaid, to the detriment of the Bank.

29. The Trustee had only $6,213.20 as of April 30, 2019. April MOR at p. 8. The Trustee
has neither sought nor received permission to use cash collateral. The Bank does not consent to
the use of its cash collateral.

30. The Putative Debtor currently has no revenue stream and administrative expenses
continue to accrue to the detriment of all creditors.

31. The Bank has not filed this Motion in an effort to obtain stay relief to continue the
receivership pending in Saline County, Missouri. The Bank acknowledges that this Court will
resolve that issue in deciding the Amended Motion to Dismiss. The Bank has filed this Motion to
obtain relief from the automatic stay to exercise its right to foreclose on the Real Estate and related
Collateral. The Trustee or the receiver will be able to pursue any causes of action that might belong
to the Putative Debtor.

32. Regardless of the outcome of the Amended Motion to Dismiss, the Hospital will
remain closed, will continue to generate no revenue for the estate, and will continue to require
payment of wages, taxes, utilities and insurance that the estate simply cannot afford. The Bank
should be permitted to take back its Collateral through foreclosure.

COUNT I: 11 U.S.C. § 362(d)(2)

33. The Bank incorporates paragraphs 1 through 32 above as though fully set forth herein.

34. Section 362(a) of the of the Bankruptcy Code operates as a stay from the
commencement or continuation of certain actions including proceedings for the recovery of claims

that could have been commenced before the petition date. However, on the request of a party-in-

152700532.1

 
interest and after notice and a hearing, the Court shall grant relief from the automatic stay (a) for
cause, including the lack of adequate protection of an interest in property; or (b) with respect to a
stay of an act against property, if the debtor lacks equity in such property and the property is not
necessary for an effective reorganization. 11 U.S.C. § 362(d).

35. Here relief from stay is warranted for cause, because the Putative Debtor has no equity
in the Collateral, especially when taking into account the numerous other liens and tax levies filed.

36. The Putative Debtor owes more than $8.2 million to the Bank, millions more to other
secured creditors, and has no ability to make any payments to secured creditors or to operate.
Moreover, the Hospital has been closed for more than three months with no signs of being able to
reopen.

37. The Putative Debtor has no ability to reorganize within a reasonable period of time,
and therefore, the Collateral is not necessary to an effective reorganization.

COUNT Il: 11 U.S.C. § 362(d)0)

38. The Bank incorporate paragraphs 1 through 37 above as though fully set forth herein.

39. The continued failure of the Putative Debtor to pay the real estate taxes will continue
to cause the Bank's lien on the Collateral to diminish as the real estate taxes continue to accrue
interest and penalties.

40. The Putative Debtor and the Trustee have not provided any evidence of liability or
workers' compensation insurance.

41. The Putative Debtor and the Trustee have not provided any evidence of the ability to
pay the existing Hospital employees.

42. The Putative Debtor and the Trustee have not provided any evidence that the Real

Estate and the property located therein is secure.

152700532.1

 
43. As aconsequence, the Bank's interests are not adequately protected.

44. Therefore, based on 11 U.S.C. § 362(d)(1), cause exists to modify the stay to permit
the Bank to protect its interests in the Collateral.

WHEREFORE, pursuant to 11 U.S.C. § 362(d)(1) and (d)(2), the Bank respectfully
requests that the Court enter an order that: (a) modifies the automatic stay; (b) permits the Bank
to enforce its rights in the Collateral under the Loan Documents and applicable non-bankruptcy
law, including, but not limited to, foreclosure and enforcement of its lien rights against the
Collateral; and (c) grants such other relief as is equitable and just.

DATED: June 3, 2019

Respectfully submitted,

AYERS & HAIDT, P.A.

/s/ David J. Haidt

By: David J. Haidt

N.C. State Bar No. 22092
Attorneys for First Liberty Bank
Post Office Box 1544

New Bern, North Carolina 28563
(252) 638-2955 telephone

(252) 638-3293 facsimile

davidhaidt@embarqmail.com

COUNSEL FOR FIRST LIBERTY BANK

152700532.1

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

GREENVILLE DIVISION
In Re:
CAH ACQUISITION COMPANY 6, LLC Case No. 19-01300-5-JNC
d/b/a I-70 COMMUNITY HOSPITAL, Chapter 11
Debtor.

 

NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY OR
FOR ADEQUATE PROTECTION

TO: ALL PARTIES IN INTEREST

NOTICE IS HEREBY GIVEN of that certain MOTION FOR RELIEF FROM
AUTOMATIC STAY OR FOR ADEQUATE PROTECTION (“Motion”) in the above-captioned
matter; and

Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may
wish to consult one.)

 

If you do not want the Court to approve the relief requested in the Motion then on or before
June 21, 2019, unless otherwise ordered, you or your attorney must file with the court, pursuant
to Local Rule 9013-1 and 9014-1, a written response or answer explaining your position, together
with a request for hearing.

Pursuant to that Memorandum for Chief Bankruptcy Judge J. Rich Leonard, EDNC, dated
February 24, 2005, attorneys practicing in the United States Bankruptcy court for the Eastern District
of Carolina, including attorneys admitted pro hac vice, are required to file electronically all
documents [including new bankruptcy petitions, motions, memoranda of law, and other pleadings,
but excluding proofs of claim and documents to be placed under seal in accordance with Local
Bankruptcy Rule 5005-4(6)]. Any documents required to be filed electronically pursuant to Local
Bankruptcy Rule 5005-4(1) but presented in paper form on or after April 1, 2005, shall be
accomplished by an application for an exception from this rule and a proposed order granting relief
sought. The application shall state the reason(s) why electronic filing would impose extreme
hardship on the attorney. Local Bankruptcy Rules 5005-4(1) and 5005-4(2) may be found on the
Court’s website www.nceb.uscourts.gov. Electronic filing may be done through the Court’s
website. The Court’s mailing address is:

Clerk US Bankruptcy Court
PO Box 791
Raleigh, NC 27601

152700532. 1

 
If you mail your response to the court for filing, you must mail it early enough so that the
Court will receive it on or before the date stated above.

You must also mail a copy to:

Bankruptcy Administrator
ATTN: Marjorie K. Lynch

434 Fayetteville Street, Suite 640
Raleigh, NC 27601

David J. Haidt

Attorney for First Liberty Bank
PO Box 1544

New Bern, NC 28563

Rayford K. Adams, III

Spilman Thomas & Battle, PLLC
110 Oakwood Drive, Suite 500
Winston-Salem, NC 27103

Thomas W. Waldrep, Chapter 11 Trustee
Waldrep, LLP

101 S. Stratford Road, Suite 210
Winston-Salem, NC 27104

If a response and a request for hearing is filed in writing on or before the date set above, a
hearing will be conducted on the motion at a date, time and place to be later set and all parties will
be notified accordingly. If you or your attorney do not take these steps, the court may decide that
you do not oppose the relief sought in the motion and may enter an order granting that relief.

Dated: June 3, 2019

152700532. 1

AYERS & HAIDT, P.A.

/s/ David J. Haidt

By: David J. Haidt

N.C. State Bar No. 22092
Attorneys for First Liberty Bank
Post Office Box 1544

New Bern, North Carolina 28563
(252) 638-2955 telephone

(252) 638-3293 facsimile
davidhaidt@embarqmail.com

COUNSEL FOR FIRST LIBERTY BANK

10

 
CERTIFICATE OF SERVICE
I, David J. Haidt, Post Office Drawer 1544, New Bern, North Carolina 28563, certify:

That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of
age,

That on the 3 day of June, 2019, a member of my office staff served copies of the
foregoing MOTION and NOTICE on the parties listed by electronic or facsimile and/or regular
mail, postage prepaid.

I certify under penalty of perjury that the foregoing is true and correct.
EXECUTED ON: June 3, 2019
BY:  /s/ David J. Haidt

DAVID J. HAIDT
N.C. State Bar No. 22092

 

TO:
Bankruptcy Administrator (VIA CM/ECF)

Thomas W. Waldrep, Jr. (VIA CM/ECF)
Interim Chapter 11 Trustee

Jason Hendren, Esq. (VIA CM/ECF)
Rebecca Redwine, Esq. (VIA CM/ECF)
Attorneys for Trustee

Rayford K. Adams, III, Esq. (VIA CM/ECF)
Attorney for Debtor

See attached “Exhibit A”

11
152700532.1

 
 

oe a, EXHIBIT

 

1A

$9,300,000.00 Effective December 6, 2010

 

PROMISSORY NOTE

FOR VALUE RECEIVED, CAH ACQUISITION COMPANY 6, LLC, a
Delaware limited liability company (“Borrower”), unconditionally promises to pay to the order
of FIRST LIBERTY BANK (“Lender”), at 9601 N. May Avenue, Oklahoma City, OK 73120,
or at such other place as may be designated in writing by the holder of this promissory note, the
principal sum of NINE MILLION THREE HUNDRED THOUSAND AND 00/100 DOLLARS
($9,300,000.00), together with interest thereon at the rate hereinafter specified:

INTEREST RATE. Interest shall accrue on the outstanding principal balance of
this loan at the rate of Wall Street Journal Prime Rate plus one and one half percent (1.50%),
adjusted on the first (1°) day of each calendar quarter. Interest on this Note shall be computed
on the basis of a 360 day year. Inno event shall the interest rate be less than six and one quarter
percent (6.25%) per annum. The Wall Street Journal Prime Rate (WSJP) means that annual rate
of interest published in the Wall Street Journal and is defined herein as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks or a similar substitute rate
determined by the Lender in its sole discretion as most nearly approximating that rate in the case
this prime rate is no longer published. Each change in the WSIJP shall become effective without
notice (which notice is hereby waived) on the first day of each calendar quarter.

PAYMENT TERMS. Beginning on January 1, 2011, and on the first (1") day of
each month thereafter, Borrower shall pay Lender monthly installment payments of principal and
interest based upon a twenty-five (25) year amortization. On the Maturity Date of December 6,
2035, all accrued interest and unpaid principal shall be due and payable in full. Lender may
adjust the monthly payments as needed to provide for payment in full within the stated

amortization period.

LATE CHARGES: Lender may assess a late charge of $10.00 times the number
of days late to cover the cost of past due notices and other added expenses. In no event shall
these charges, either before or after maturity, be greater than permitted by law. Late Charges
shall begin on the day after the payment due date notwithstanding the Grace Period.

DEFAULT INTEREST: [If any sum is not paid when due or upon the breach of
any non-monetary covenant within the Loan Agreement or any Loan Document executed in
connection therewith, the unpaid balance of this Note shall bear interest at a rate of Wall Street
Journal Prime Rate plus five percent (5.0%) per annum, but in no event at a rate less than ten

percent (10%) per annum.

Of even date herewith the Borrower and Lender have entered into that certain
Loan Agreement (“Agreement”). This Promissory Note is defined in the Agreement as the Note.
Unless otherwise defined herein, all words and phrases with their initial letter capitalized shall be

afforded the meaning given in the Agreement.
 

 

The Lender’s records of advances and repayments will be prima facie evidence of
the amount owed by the Borrower to the Lender with respect to this Note, in the absence of

manifest error.

All payments made upon this Note shall be applied first to the outstanding
accrued interest, if any, through the date of payment and the balance, if any, to the principal
balance due and owing under this Note.

PREPAYMENT: On any installment payment date additional payments may be
made to be credited to principal. A prepayment penalty shall apply if the Loan balance is
prepaid in whole (100%) or in part, prior to the fifth anniversary of the Note, or December 6,
2015 (any prepayment of principal over the normal amortization). In the event of prepayment, in
whole or in part, a prepayment penalty rate shall be assessed as follows: (a) If the prepayment
occurs on or before the first anniversary date of the Loan, the prepayment penalty will equal five
percent (5%) of the principal amount prepaid; (b) If the prepayment occurs after the first
anniversary date of the Loan, but on or before the second anniversary date of the Loan, the
prepayment penalty will equal four percent (4%) of the principal amount paid; (c) If the
prepayment occurs after the second anniversary date of the Loan, but on or before the third
anniversary date of the Loan, the prepayment penalty will equal three percent (3%) of the
principal amount paid; (d) If the prepayment occurs after the third anniversary date of the Loan,
but on or before the fourth anniversary date of the Loan, the prepayment penalty will equal two
percent (2%) of the principal amount paid; (e) If the prepayment occurs after the fourth
anniversary date of the Loan, but on or before the fifth anniversary date of the Loan, the
prepayment penalty will equal one percent (1%) of the principal amount paid; and -(f)
Prepayment penalty shall not apply if the prepayment occurs after the fifth anniversary date of
the Loan. Monthly payments shall not be reduced as a result of any prepayments. To the extent
permitted by law, the foregoing prepayment premium shall be payable regardless of whether the
loan is prepaid voluntarily or involuntarily. Any prepaid amounts specified in a notice of
prepayment, as aforesaid, shall become due and payable at the time provided in said notice.

Borrower agrees that if, and as often as, this Note is placed in the hands of an
attorney for collection or to defend or enforce any of the Lender’s rights hereunder or under any
instrument securing payment of this Note, Borrower shall pay the Lender its reasonable
attorneys’ fees and all court costs and other expenses incurred in connection therewith.

It is expressly understood that time is of the essence of this Note, and if the
Borrower shall fail to pay, within ten (10) days of when due, any amount payable under the
provisions of this Note or fail to perform any other obligation to the Lender, or upon the
occurrence of an Event of Default under the Agreement such event shall constitute a default
hereunder (any of the foregoing being hereinafter referred to as “Default”). Upon Default (i) this
Note and all other liabilities together with all accrued but unpaid interest hereon and thereon, at
the option of the Lender, and without notice, demand or presentment, or notice of intent to
accelerate to the Borrower or any other person or party, unless specifically provided in the
Agreement, may be declared, and thereupon immediately shall become, due and payable; and (ii)
the Lender may exercise, from time to time, any and all other rights, remedies and recourses now
or hereafter existing in equity, at law, herein or under the Agreement, any other Loan Documents

C:\Documents and Settings\ddavis\Local Settings\Temporary Internet Files\Content.Outlook\S UDKCLS5F\Promissory Note -
BT's v2 - redline.doc
-2-
 

 

tate,
.

between Borrower and Lender, by virtue of statute or otherwise, including but not limited to, all
rights and remedies available to it under the Uniform Commercial Code as in effect from time to
time in the State of Oklahoma as the Lender may elect, and the right to foreclose any and all
liens and security interests securing this Note. Notwithstanding anything herein or in the
Agreement to the contrary, this Note and all other liabilities of Borrower to Lender, at the option
of Lender, may be accelerated, without notice or demand of any kind in the event Borrower fails
to make when due any payments to Lender as required herein or in the Agreement.

The invalidity, or unenforceability in particular circumstances, of any provision of
this Note shall not extend beyond such provision or circumstances, and no other provision of this

instrument shall be affected thereby.

Borrower expressly stipulates and agrees that it is the intent of Borrower and
Lender at all times to comply with applicable state law or applicable United States federal law
(to the extent that it permits Lender to contract for, charge, take, reserve, or receive a greater
amount of interest than under state law) and that this section shall control every other covenant
and agreement in this Note and the other Loan Documents. If the applicable law (state or
federal) is ever judicially interpreted so as to render usurious any amount called for under the
Note or under any of the other Loan Documents, or contracted for, charged, taken, reserved, or
received with respect to the Note, or if Lender’s exercise of the option to accelerate the maturity
of the Note, or if any prepayment by Borrower results in Borrower having paid any interest in
excess of that permitted by applicable law, then it is Borrower’s and Lender’s express intent that
all excess amounts theretofore collected by Lender shall be credited on the principal balance of
the Note (or, if the Note has been or would thereby be paid in full, refunded to Borrower), and
the provisions of the Note and the other Loan Documents immediately shall be deemed reformed
and the amounts thereafter collectible hereunder and thereunder reduced, without the necessity of
the execution of any new documents, so as to comply with the applicable law, but so as to permit
the recovery of the fullest amount otherwise called for hereunder or thereunder. Al! sums paid or
agreed to be paid to Lender for the use, forbearance, or detention of the loan proceeds evidenced
by the Note shall, to the extent permitted by applicable law, be amortized, prorated, allocated,
and spread throughout the full stated term of the Note until payment in full so that the rate or
amount of interest on account of the Note does not exceed the maximum rate permitted under
applicable law from time to time in effect and applicable to the Note for so long as the Note is
outstanding. Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, it is not the intention of Lender to accelerate the maturity of any interest that
has not accrued at the time of such acceleration or to collect unearned interest at the time of such

acceleration.

This Note, to the extent of the full face amount hereof, evidences indebtedness of
Borrower to Lender. This Note is issued by the Borrower as part of a commercial transaction
and no part of this loan is for a personal use. Borrower waives all rights as an accommodation
party and/or a surety, if any, for all purposes.

Borrower hereby consents to the jurisdiction and/or venue of any state district
court or federal district court within the State of Oklahoma, as Lender may elect with respect to

any action involving this Note.

C:\Documents and Settings\ddavis\Local Settings\Temporary Internet Files\Content.Outlook\SUDKCLSF\Promissory Note -

BT's v2 - redline.doc
-3-

 
 

 

BORROWER HEREBY VOLUNTARILY, AND KNOWINGLY,
IRREVOCABLY, AND UNCONDITIONALLY WAIVES ANY RIGHT TO HAVE A
JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON
CONTRACT, TORT OR OTHERWISE) BETWEEN THE BORROWER AND LENDER
ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR ANY OTHER

RELATED LOAN DOCUMENT.

Borrower stipulates and agrees that the Lender may, at its sole discretion, assign
this Note to any such person it may select, upon such terms and conditions as it may deem
appropriate, and that such assignee shall thereafter become the holder of this Note and shall be
entitled to enforce all rights, remedies, and other benefits which shall or may inure to the benefit

of the Lender.

Borrower further stipulates, represents and agrees that this instrument evidences
the valid, enforceable, and binding obligation of the Borrower to the Lender in accordance with
the terms and provisions hereof, without any defense (as of the date of this Note) to the
enforcement thereof, whether denominated as affirmative defense, offset, counterclaim, or
otherwise, and whether at law or in equity. Borrower hereby waives all defenses (existing as of
the date of this Note and/or based upon acts or omissions occurring prior to the date of this Note)

to the enforcement of this Note.

IN WITNESS WHEREOF, Borrower has executed this instrument this ce day
of December, 2010, and made effective as of the date first above appearing.

CAH ACQUISITION COMPANY 6,
LLC, a Delaware limited liability company

TL) be

By:
LAWRENCE J. ARTHUR, President

 

C:\Documents and Settings\ddavis\Local Settings\Temporary Internet Files\Content.Outlook\S UDKCL5F\Promissory Note -

BT's v2 - redline.doc
-4.

 
 

 

LOAN MODIFICATION AGREEMENT

This Loan Modification Agreement is made and entered into this 3rd day of
February, 2011, to be effective as of the 24% day of January, 2011, by and between CAH
ACQUISITION COMPANY 6, LLC, a Delaware limited liability company, d/b/a 1-70
Community Hospital (“Borrower”), HMC/CAH CONSOLIDATED, INC., a Delaware
corporation (“Guarantor”), and FIRST LIBERTY BANK (“Lender”), having an address of
9601 N. May Avenue, Oklahoma City, OK 73120.

WITNESSETH:

WHEREAS, on December 6, 2010, Borrower executed and delivered to Lender
those certain Loan Documents including a Loan Agreement, Promissory Note in the face amount
of $9,300,000.00, Missouri Deed of Trust, Security Agreement, and Unconditional Guarantee of
Guarantor (herein collectively the “Loan Documents”), and

WHEREAS, unless otherwise defined herein, all words and phrases with their
initial letter capitalized shall be afforded the meaning given in the Loan Agreement,

WHEREAS, Borrower and Lender have reached an agreement as to a
modification to certain terms of the Loan Documents, all as more particularly set forth
hereinafter.

NOW, THEREFORE, in consideration of the premises and. of the mutual
covenants and agreements contained herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Lender and Borrower hereby
covenant and agree as follows:

1. Amendment to Loan Documents. In various places throughout the Loan
Agreement, Security Agreement, and other Loan Documents, references are made to the Gemino
Credit Facility. The Gemino Credit Facility was a proposed credit facility which was to include
advances of funds by Gemino Healthcare Finance, LLC (“Gemino”) to or for the benefit of
Borrower, Guarantor, and their affiliates, from time to time in the form a revolving loans which
were to be made available to Borrower, Guarantor, and their affiliates by Gemino as the lender,
on or after the execution and closing of the Loan. Borrower has requested that all references
made to the term “Gemino Healthcare Finance, LLC” in the Loan Documents be replaced with
Fidelity Security Life Insurance Company and its participants (“Fidelity Security”) and that all
references made to the term Gemino Credit Facility in the Loan Documents be replaced with the
term Fidelity Security Loan. Lender acknowledges and agrees that Borrower will enter into the
Fidelity Security Loan contemporaneously herewith and Lender and Fidelity Security will enter
into the Intercreditor Agreement attached hereto as Exhibit A, provided no default exists as of
the date of this First Modification Agreement.

2. Effectiveness of Loan Documents: Except as specifically modified by
the terms and provisions hereof, each and every of the terms and provisions of the Loan
Documents are and shall remain in full force and effect and are hereby assumed, ratified, and

 

 
 

confirmed; and the execution, delivery, and effectiveness of this First Modification Agreement
shall not, except as expressly provided herein, operate as a waiver of any right, power or remedy
of Lender under any of the Loan Documents nor constitute a waiver of any provision of any of
the Loan Documents. The parties hereto agree that the modifications herein contained to the
Loan Documents shal! not affect or impair the Loan Documents or any lien(s) securing the same.

3. Execution Counterparts: This First Modification Agreement may be
executed in any number of counterparts, each of which so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute one and the same

instrument.

4, Governing Law: The terms and provisions hereof shall be governed by,
construed, and enforced in accordance with the laws of the State of Oklahoma.

5. Entire Agreement: This First Modification Agreement constitutes the
entire agreement of the parties with respect to the subject matter hereof, and may be amended only
in writing, executed by all parties herein.

6. Modification Only. This agreement is only a modification of the Note
and not a novation. Except as provided in this First Modification Agreement, all terms and
conditions of the Note and all loan agreements executed in connection with said Note shall

remain in full force and effect.

7. Guarantor’s Consent. Guarantor acknowledges that it has executed that
certain Unconditional Guarantee Agreement dated December 6, 2010, guaranteeing Borrower's
payment and performance of the Note and the Loan Documents. Guarantor hereby consents to
this First Modification Agreement. Guarantor hereby reaffirms its Guaranty Agreement dated
effective December 6, 2010, in favor of Lender which Unconditional Guarantee Agreement
guaranteed payment of the Promissory Note payable to Lender in the amount of $9,300,000.00.
Performance by Guarantor under the Unconditional Guarantee Agreement will not entitle
Guarantor to any payment from Borrower under any claim for contribution, indemnification,

subrogation, or otherwise.
EXECUTED to be effective as of the day and year first above written.
BORROWER:

CAH ACQUISITION COMPANY 6,
LLC, d/b/a 1-70 Community Hospital, a
Delaware limited liability company

a

LAWRENCE J. ARTHUR, President

C:\Documents and Settings\ddavis\Local Settings\Temporary Internet Files\Content.Outlook\SUDKCLS5F\Loan Modification
Agmt.doc

-2-

 

 
 

 

By:

GUARANTOR:

HMC/CAH CONSOLIDATED, INC., a
Delaware corporation

LL) ba

LAWRENCE. J. ARTHUR, President &
CEO
LENDER:

FIRST LIBERTY BANK

Sok

JP FITZGERALD, Sr. Vice-President

CADocuments and Settings\ddavis\Local Settings\Temporary Internet Files\Content.Outlook\SUDKCLS5F\Loan Modification

Agmt.doc

-3-

 

 
 

 

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT (“Agreement”), dated as of January 24, 20114, is
among (i) FIDELITY SECURITY LIFE INSURANCE COMPANY and its participants (collectively
“Fidelity Security”), having an address of 3130 Broadway Kansas City, MO 64111 (ii) FIRST
LIBERTY BANK (“Bank”), having an address of 9601 N. May Avenue, Oklahoma City, OK
73120, and (iii) CAH ACQUISITION COMPANY 6, LLC, a Delaware limited liability company
(together with each of its successors and permitted assigns, the “Borrower’).

WHEREAS, Fidelity Security has made and/or may in the future make certain loans and
other credit accommodations available to Borrower, Guarantor, and certain of their affiliates;

and

WHEREAS, Bank has made certain credit accommodations available to Borrower,
Guarantor, and certain of its affiliates; and

WHEREAS, Fidelity Security and Bank have each filed or may hereafter file financing
statements under the UCC with respect to the assets of Borrower; and

WHEREAS, Fidelity Security and Bank desire to agree to the relative priority of their
respective Liens on the Collateral (as such terms are hereinafter defined) and certain other
rights, priorities and interests.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained, and for other good and valuable consideration, it is hereby agreed as follows:

1. Definitions.

When used herein (a) terms defined in the UCC that are not otherwise defined herein
shall have the meanings assigned to such terms in the UCC, and (b) the following terms shall
have the following definitions:

1] “Account” means a right to payment of a monetary obligation, whether or not
earned by performance for services rendered or to be rendered or for a secondary obligation
incurred or to be incurred; including but not limited to (a) the third party reimbursable portion of
accounts receivable owing to Borrower (whether billed or unbilled) arising out of the delivery by
Borrower of medical, surgical, diagnostic or other professional, medical or dental services
and/or the supply of goods related to any of such services (whether such services are supplied
by Borrower or a third party), including all rights to reimbursement under any agreements with
any account debtor or other Person obligated on any Account, (b) all accounts, general
intangibles, rights, remedies, guarantees, and Liens in respect of the foregoing, all rights of
enforcement and collection in respect of the foregoing, all books and records evidencing or
related to the foregoing, and all rights under the Fidelity Security Loan in respect of the
foregoing, (c) all information and data compiled or derived by Borrower in respect of such
accounts receivable, subject to the confidentiality rights under applicable law and (d) all
proceeds of any of the foregoing. The term “Account” includes health-care insurance

receivables.

 
 

 

 

1.2 “Accounts Related Collateral” shall mean (i) all accounts, payment intangibles,
instruments and other rights to receive payments of Borrower (including without limitation the
Accounts), whether now existing or hereafter arising or acquired, (ii) all related general
intangibles, chattel paper, documents, letter of credit rights, rights, remedies, guarantees and
collateral evidencing, securing or otherwise relating to or associated with the property in subpart
(i) above, including without limitation all rights of enforcement and collection, (iii) all lockboxes
and deposit accounts into which proceeds of Accounts are deposited, all funds received thereby
or deposited therein, any deposit or other account into which such funds are transferred or
deposited, and any checks or instruments from time to time representing or evidencing any of
the same, (iv) all books and records of Borrower evidencing or relating to or associated with any
of the foregoing, (v) all information and data compiled or derived by Borrower with respect to
any of the foregoing (other than any such information and data subject to legal restrictions of
patient confidentiality), and (vi) all collections, receipts and other proceeds (cash and noncash)
derived from any of the foregoing.

1.3 “Bank Loan Agreement” shall mean that certain Loan Agreement dated as of
December 6, 2010 and amended by that certain Loan Modification Agreement dated effective
January 24, 2011, by and between Bank and Borrower, as further amended, restated, modified
or supplemented (to the extent permitted in this Agreement) from time to time.

1.4 "Bank Loan Documents” shall mean the Bank’s Loan Agreement and all other
documents, instruments and agreements at any time executed and/or delivered by Borrower or
any other Obligor with or in favor of Bank in connection with the Loan Agreement, as the
foregoing may be amended, restated, modified or supplemented (to the extent permitted in this
Agreement) from time to time.

1.5 “Bank Claim” shall mean all “Loan Obligations” of Borrower to Bank as defined by
the term “Obligations” as set forth in the Bank Loan Agreement, including but not limited to all
sums loaned and advanced to or for the benefit of Borrower at any time, any interest thereon
and fees (whether or not such interest and fees are permitted in an Insolvency Proceeding), any
future advances, any costs of collection or enforcement, including reasonable attorneys’ and
paralegals’ costs, fees and any prepayment premiums.

1.6 “Bank Senior Collateral” shall mean the Collateral in which Bank has a senior
Lien as described in and provided by Section 2.1.

1,7 “Fidelity Security Claim’ shall mean all “Obligations” of Borrower to Fidelity
Security as defined and set forth in the Fidelity Security Loan, including but not limited to all
sums loaned and advanced to or for the benefit of Borrower at any time, any interest thereon
and fees (whether or not such interest and fees are permitted in an Insolvency Proceeding), any
future advances, obligations with respect to any letters of credit issued or guaranteed by Fidelity
Security for the account of Borrower, and any costs of collection or enforcement, including
reasonable attorneys’ and paralegals’ costs, fees and any prepayment premiums.

1.8 “Fidelity Security Loan” shall mean that certain Promissory Note and Security
Agreement dated as of January 24, 2011, by and among Fidelity Security, Borrower and certain
of Borrower’s affiliates, as amended, restated, modified or supplemented from time to time in
accordance with the terms of this Agreement.

1.9 “Fidelity Security Loan Documents” shall mean the Fidelity Security Promissory
Note and Security Agreement and all other documents, instruments and agreements at any time

 

 
 

 

executed and/or delivered by Borrower with or in favor of Fidelity Security in connection with the
Fidelity Security Loan as the foregoing may be amended, restated, modified or supplemented
from time to time in accordance with the terms of this Agreement.

1.10 “Fidelity Security Senior Collateral" shall mean the Collateral in which the Fidelity
Security has a senior Lien as described in and provided by Section 2.1.

1.11 “Collateral” shall mean all assets, property and interests in property, real or
personal, now owned or hereafter acquired by Borrower and wherever located, against which
Fidelity Security or Bank has a Lien and the proceeds and products thereof.

1.12 “Insolvency Proceeding” shall mean (a) any case or proceeding under the U.S.
Bankruptcy Code or any other federal or state bankruptcy, insolvency, reorganization or other
law affecting creditor's rights or any similar proceeding seeking any Stay, reorganization,
arrangements, composition or readjustment of the obligations and indebtedness of any Person,
(b) any proceedings seeking the appointment of any trustee, receiver, liquidator, custodian or
other insolvency official with similar powers, (c) any proceedings for liquidation, dissolution or
other winding up of the business or (d) any assignment for the benefit of creditors or any
marshalling of assets.

1.13. “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, security interest, encumbrance, lien, security agreement or
transfer intended as security including, without limitation, any conditional sale or other title
retention agreement, the interest of a lessor under a capital lease or financing lease.

1.14 "Lien Enforcement Action” shall mean (a) any action by Fidelity Security or Bank
to foreclose on its Lien on any portion of the Collateral, (b) any action by Fidelity Security or
Bank to take possession of, sell or otherwise realize (judicially or non-judicially) upon any
portion of the Collateral (including, without limitation by setoff or notification of account debtors
but not including cash management services or the collection of accounts through lock box or
blocked account arrangements) and/or (c) the commencement by Fidelity Security or Bank of
any legal proceedings against or with respect to any portion of the Collateral to facilitate the
actions described in clauses (a) or (b) above.

1.15 “Lien Enforcement Notice” shall mean a written notice delivered by either Fidelity
Security or Bank to the other lender stating that an “Event of Default” (as defined in the Fidelity
Security Loan or Bank Loan Agreement, respectively) has occurred and is continuing and that
Fidelity Security or Bank, as applicable, intends to commence a Lien Enforcement Action.

1.16  “Obligor’ shall mean each Person, and “Obligors” shall mean the collective
reference to any and all Persons, liable on or in respect of all or any portion of the Fidelity
Security Claim or the Bank Claim, as applicable, and each of their respective successors and

assigns.

1.17. “Other lender” shall mean, (i) with respect to Fidelity Security, Bank, and (ii) with
respect to Bank, Fidelity Security. .

1.18 “Payment in Full” or “Paid in Full” shall mean, with respect to the Fidelity Security
Claim, the irrevocable termination of the credit commitments under the Fidelity Security Loan
and the payment in full in cash of all of the Fidelity Security Claim, and, with respect to the Bank
Claim, the payment in full in cash of all of the Bank Claim.

 

 
 

 

 

1.19 “Person” shall mean any individual, sole proprietorship, partnership, corporation,
limited liability company, limited liability partnership, joint venture or any other entity.

1.20 “Real Estate” shall mean the real property leased or owned by the Borrower
located at I-70 Community Hospital, 105 Hospital Dr., Sweet Springs, Missouri.

1.21 “UCC” shall mean the Uniform Commercial Code as the same may be amended
and in effect from time to time in the State of Missouri.

2. Intercreditor Agreement.
2.1 Lien Priorities.

(a) Notwithstanding the date, manner or order of perfection of the Liens
granted to Fidelity Security and Bank, and notwithstanding any provisions of the UCC, or any
applicable law or decision or the Fidelity Security Loan Documents or the Bank Loan
Documents, or whether either Fidelity Security or Bank holds possession of all or any part of the
Collateral, as between Fidelity Security and Bank,

(i) Fidelity Security shall have a first and prior Lien on all Accounts
Related Collateral of Borrower, and Bank shall have a second and subordinate Lien on
all Accounts Related Collateral of Borrower; and

(ii) Bank shall have a first and prior Lien on all Collateral of Borrower
(other than Accounts Related Collateral).

(b) The priorities of the Liens provided in Section 2.1 shall not be altered or
otherwise affected by any amendment, modification, supplement, extension, renewal,
restatement, replacement, or refinancing of the Fidelity Security Loan Documents and the
Fidelity Security Claim or the Bank Loan Documents and the Bank Claim, nor by any action or
inaction which Fidelity Security or Bank may take or fail to take in respect of the Collateral.

2.2 Distribution of Proceeds of Collateral. All proceeds of Collateral shall be
distributed in accordance with the following procedure, to the extent permitted by law:

(a) All proceeds of Fidelity Security Senior Collateral shall be paid (i) first, to
Fidelity Security for application to the Fidelity Security Claim until Payment in Full of the Fidelity
Security Claim and (ii) second, (A) with respect to any residual proceeds in which Bank has a
Lien, to Bank for application to the Bank Claim until Payment in Full of the Bank Claim and,
thereafter, to the Borrower or as otherwise required by applicable law and (B) with respect to
any residual proceeds in which Bank does not have a Lien, to the Borrower or as otherwise

required by applicable law;

(b) All proceeds of Bank Senior Collateral shall be paid (i) first, to Bank for
application to the Bank Claim until Payment in Full of the Bank Claim and (ii) second, to the
Borrower or as otherwise required by applicable law.

 

 
 

2.3 Enforcement Actions. Each of Fidelity Security and Bank agrees not to
commence any Lien Enforcement Action until a Lien Enforcement Notice has been given to the
other lender. Subject to the foregoing, Fidelity Security and Bank agree that:

(a) Fidelity Security may, at its option, take any action to accelerate payment
of the Fidelity Security Claim and to foreclose or realize upon or enforce any of its rights with
respect to Fidelity Security Senior Collateral, without the prior written consent of Bank, and
further provided, that Fidelity Security shall not take any action to foreclose or realize upon or to
enforce any of its rights with respect to any of the Bank Senior Collateral without Bank’s prior

written consent.

(b) Bank may, at its option, take any action to accelerate payment of the
Bank Claim and to foreclose or realize upon or enforce any of its rights with respect to the Bank
Senior Collateral without the prior written consent of Fidelity Security; and further provided, that
Bank shall not take any action to foreclose or realize upon or to enforce any of its rights with
respect to any of the Fidelity Security Senior Collateral without Fidelity Security's prior written
consent.

(c) If both Fidelity Security and Bank elect to proceed with any Lien
Enforcement Action under the Fidelity Security Loan Agreement and the Bank Loan Agreement,
respectively, then each party shall proceed with the Lien Enforcement Action of Liens on any
Collateral in which each party has a senior Lien as described in and provided by Section 2.1
without prejudice to the other lender to join in any proceedings.

(d) Fidelity Security may enter upon the Real Estate, whether leased or
owned, without force or process of law and without obligation to pay rent or compensation to
Bank for a period of ninety (90) days from the date of receipt by Bank of an Lien Enforcement
Notice from Fidelity Security, unless an extension is agreed to in writing by Bank and Fidelity
Security.

2.4 Releases of Collateral. In the event that Fidelity Security is required pursuant to
the terms of the Fidelity Security Loan Documents to release its Liens on any of the Fidelity
Security Senior Collateral or in the event that Fidelity Security voluntarily elects to release its
Liens on any of the Fidelity Security Senior Collateral in connection with a sale or other
disposition of any of the Fidelity Security Senior Collateral by Borrower or any Obligor in a
transaction consented to by Fidelity Security or in connection with any sale or other disposition
of Fidelity Security Senior Collateral by Fidelity Security in any Lien Enforcement Action, Bank
shall consent to such sale or other disposition and release its Liens on Fidelity Security Senior
Collateral promptly upon request by Fidelity Security, provided, that the release, sale, or
disposition is a bona fide transaction or the equivalent of the fair market value of the Fidelity
Security Senior Collateral and the proceeds from the sale are applied to the Fidelity Security
Claim to the extent and in the manner set forth in the Fidelity Security Loan.

2.5 Accountings. Fidelity Security and Bank agree to render accountings to the other
upon request, giving effect to the application of proceeds of Collateral in which the other lender

has a Lien as hereinbefore provided.

2.6 Notices of Defaults. Fidelity Security and Bank agree to endeavor to give to the
other lender copies of any notice of the occurrence of an Event of Default under the Fidelity
Security Loan Documents and Bank Loan Documents, respectively, simultaneously with the
sending of such notice to Borrower, but the failure to do so shall not affect the validity of such

 
 

 

notice or create a cause of action against the Person failing to give such notice or create any
claim or right on behalf of any third party or affect the relative priorities of Fidelity Security's and
Bank’s Liens on the Collateral. The sending or receipt of such notice shall not obligate the
recipient to cure such Event of Default.

2.7 UCC Notices. In the event that Fidelity Security or Bank shall be required by the
UCC or any other applicable law to give notice to the other lender of intended disposition of
Collateral, such notice shall be given in accordance with Section 3.7 hereof and ten (10) days’
notice shall be deemed to be commercially reasonable.

2.8 Post Bankruptcy Financing Issues. This Agreement shall be applicable both
before and after the filing of any petition by or against Borrower or any Obligor under the U.S.
Bankruptcy Code and all references herein to Borrower or Obligor shall be deemed to apply to
Borrower and such Obligor as debtor-in-possession and all allocations of payments between
Fidelity Security and Bank, shall, subject to any court order approving the financing or use of
cash collateral of the Borrower as debtor-in-possession, continue to be made after the filing
thereof on the same basis that the payments were to be applied prior to the date of the petition.

2.9 Information Sharing. In the event that either Fidelity Security or Bank shall, in the
exercise of its respective rights under the Fidelity Security Loan Documents or the Bank Loan
Documents, receive possession or control of any books and records which contain information
identifying or pertaining to any of the property of Borrower or any other Obligor in which the
other lender has been granted a Lien, it shall notify the other lender that it has received such
books and records and shall, as promptly as practicable thereafter, make available to the other
lender duplicate copies of such books and records in the same form as the original. All
expenses incurred. by either. Fidelity Security or Bank in performing its obligations under this
paragraph shall be borne by Borrower and shall constitute part of the Fidelity Security Claim or
Bank Claim, respectively, and indebtedness under the Fidelity Security’s or Bank’s respective
agreements with Borrower. The failure of either Fidelity Security or Bank to share information
shall not create a cause of action against the other lender failing to share information or create

any claim on behalf of Borrower, Obligor or any other Person.

3, Miscellaneous.

3.1 Contesting Liens. Neither Fidelity Security nor Bank shall contest the validity,
perfection, priority or enforceability of any Lien granted to the other lender. As between Fidelity
Security and Bank, the terms of this Agreement shall govern even if all or any part of the Fidelity
Security Claim or the Bank Claim, as the case may be, or the Liens securing payment thereof,
are avoided, disallowed, set aside or otherwise invalidated.

3.2 No Benefit to Third Parties. The terms and provisions of this Agreement shall be
for the sole benefit of Fidelity Security and Bank and their respective successors and assigns
(as permitted by Section 3.6 hereof), and no other Person shall have any right, benefit, priority
or interest under or because of this Agreement.

3.3 Independent Credit Investigations. Neither Bank, Fidelity Security nor any of
their respective directors, members, managers, officers, agents or employees shall be
responsible to the other or to any other Person, for Borrower's or any other Obligor’s solvency,
financial condition or ability to repay the Fidelity Security Claim or the Bank Claim, or for
statements of Borrower or other Obligor, oral or written, or for the validity, sufficiency or
enforceability of the Fidelity Security Claim or the Bank Claim, the Fidelity Security Loan

 

 
 

 

Documents, the Bank Loan Documents, or any Liens granted by Borrower or any Obligor to
Fidelity Security or Bank, as applicable, in connection therewith. Each of Bank and Fidelity
Security has entered into its respective financing agreements with Borrower based upon its own
independent investigation, and makes no warranty or representation to the other nor does it rely
upon any representation of the other with respect to matters identified or referred to in this
Section.

3.4 Reinstatement. If Borrower or any other Obligor makes a payment to Fidelity
Security or Bank and if such Person is required in any Insolvency Proceeding to turn over or
otherwise pay to the estate of Borrower or such Obligor any amount of such payment as a
preference or otherwise (a “Recovery”), then the Fidelity Security Claim or Bank Claim, as
applicable, shall be revived to the extent of such Recovery and continue in full force and effect
as a Fidelity Security Claim or Bank Claim, as applicable, entitled to the benefits of this
Agreement, as if such payment had not been received by Fidelity Security or Bank, as
applicable. If this Agreement shall have been terminated prior to such Recovery, this
Agreement shall be reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement.

3.5 Marshalling of Assets. Bank hereby waives any and ail rights to have Fidelity
Security marshal any portion of the Collateral upon any foreclosure of or other enforcement of
any of Fidelity Security's Liens. Fidelity Security hereby waives any and all rights to have Bank
marshal any portion of the Collateral upon any foreclosure of or other enforcement of any of

Bank’s Liens.
3.6 Successors and Assigns: Replacement Financing.

(a) This Agreement shall be binding upon and inure to the benefit of the
respective successors and assigns of each of the parties hereto, but does not otherwise create,
and shall not be construed as creating, any rights enforceable by Borrower or any other Person
not a party to this Agreement. Each of Fidelity Security and Bank agrees that it will, at the
request of the other lender, enter into an agreement, in form and substance substantially similar
to the terms and provisions of this Agreement, mutatis mutandis, with another institutional
lender, in the event the obligations of Borrower to the other lender are refinanced by such
institutional lender; provided that the terms of any debt refinancing the Fidelity Security Claim or
the Bank Claim must be on substantially the same term as the Fidelity Security Loan
Documents or the Bank Loan Documents, respectively, with only such changes as would
otherwise be permitted pursuant to the terms hereof, and provided further that no adverse
change or default has occurred in connection with either the Fidelity Security Loan Documents

or the Bank Loan Documents.

(b) In connection with any participation or other transfer or assignment, each
of Bank and Fidelity Security shall disclose to such participant or assignee the existence and
terms and conditions of this Agreement. Any sale, participation, assignment or other transfer of
the Fidelity Security Claim or the Bank Claim shall be expressly made subject to the terms of

this Agreement.

3.7 Notices. Any notice required or desired to be served, given or delivered
hereunder shall be in writing (including facsimile transmission), and shall be deemed to have
been validly served, given or delivered upon the earlier of (a) personal delivery to the address
set forth below; (b) in the case of mailed notice, five (5) days after deposit in the United States

 

 
 

 

mails, with proper postage for certified mail, return receipt requested, prepaid, or in the case of
notice by Federal Express or other reputable overnight courier service, one (1) business day
after delivery to such courier service; and (c) in the case of facsimile transmission, upon
transmission with confirmation of receipt, in any such case addressed to the party to be notified
as follows:

(i) If to the Fidelity Security at:

Fidelity Security Life Insurance Company
3130 Broadway Kansas City, MO 64111
Attn: Michael Hall

Tel: (816) 756-1060

(ii) lf to Bank:

First Liberty Bank
9601 N. May Ave.
Oklahoma City, OK 73120
Attn: JP Fitzgerald

(iii) Copy to:

Blaney & Tweedy, PLLC
P.O. Box 657

Oklahoma City, OK 73101
Attn: Kevin Blaney

or to such other address as each party designates to the other in the manner herein prescribed.

3.8 GOVERNING LAW AND FORUM SELECTION. THIS AGREEMENT SHALL
BE GOVERNED AS TO VALIDITY, INTERPRETATIONS, ENFORCEMENT AND EFFECT BY
THE LAWS OF THE STATE OF MISSOURI WITHOUT GIVING EFFECT TO CONFLICTS OF
LAW PRINCIPLES THEREUNDER. WITH RESPECT TO ANY LITIGATION COMMENCED
BY BANK, EACH PARTY HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE
OR FEDERAL COURT LOCATED WITHIN THE STATE OF MISSOURI AND IRREVOCABLY
AGREES THAT SUCH ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. WITH RESPECT TO ANY
LITIGATION COMMENCED BY FIDELITY SECURITY, EACH PARTY HEREBY CONSENTS
TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
STATE OF OKLAHOMA_AND_ IRREVOCABLY AGREES THAT SUCH ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
LITIGATED IN SUCH COURTS.

3.9 Agreement Absolute. This Agreement shall be and remain absolute and
unconditional under any and all circumstances, and no act or omission on the part of any party
to this Agreement shall affect or impair the agreement of the other party hereunder. Each of
Fidelity Security and Bank hereby authorizes the other lender to (a) change any terms relating
to such obligations of Borrower to such other lender or the loan agreements relating thereto as
such other lender in its discretion may deem advisable, (b) grant renewals, increases or
extensions of the time for payment of the obligations of Borrower to such other lender,
(c) receive notes or other evidences of the obligations of Borrower to such other lender or

 

 
 

 

renewals, increases or extensions thereof, and (d) take or omit to take any action for the
enforcement of, or waive any rights with respect to, any obligation of Borrower to such other
lender without invalidating or impairing the subordination provided for herein. Each of Fidelity
Security and Bank shall be entitled to manage and supervise the obligations of Borrower to it in
accordance with applicable law and practices in effect from time to time without regard to the
existence of the other lender, and each of Fidelity Security and Bank shall have no liability to the
other lender for (i) any and all actions which Fidelity Security or Bank, as applicable, in good
faith, takes or omits to take in connection with its credit arrangement with Borrower which are
permitted by this Agreement, including without limitation with respect to the creation, perfection
or continuation of Liens in any Collateral, the occurrence of default, the foreclosure upon, sale,
release or depreciation of, or a failure to realize upon, any Collateral and the collection of any
indebtedness or of any claim from any account debtor, guarantor (or any other Person), and
(ii) any election of the application of Section 1111(b)(2) of the United States Bankruptcy Code.

3.10 Amendments. Any waiver, permit, consent or approval by Bank or Fidelity
Security of any provision, condition or covenant in this Agreement must be in writing and shall
be effective only to the extent it is set forth in writing and as to the specific facts or
circumstances covered thereby. Any amendment of this Agreement must be in writing and
signed by Fidelity Security and Bank.

3.11 Terms. This Agreement is a continuing agreement and shall remain in full force
and effect until the indefeasible satisfaction in full in cash of all Fidelity Security Claims and
Bank Claims and the termination of the financing arrangements between the Borrower, Fidelity
Security, Bank and the Obligors.

3.12 Conflicting Provisions. In the event of.a direct conflict between the provisions of
this Agreement relating to the application of proceeds of Collateral and the priority of Liens
provided for herein, and other similar provisions contained in the Bank Loan Documents or the
Fidelity Security Loan Documents, it is the intention of the parties hereto that both of such
provisions in such documents shall be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual, irreconcilable conflict that
cannot be resolved as aforesaid, the terms and provisions of this Agreement shall control and

govern.

3.13 Counterparts. This Agreement may be executed in any number of counterparts
each of which shall be deemed to be an original hereof admissible into evidence and all of
which together shall be deemed to be a single instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

FIRST LIBERTY BANK
SoS

   

 

By: > son
SP-FITZGERALD, Sr. Vice President

7

 

 
 

FIDELITY SECURITY LIFE INSURANCE COMPANY

» Ltt Ehtl

Authorized Representative

 

 

Date: January 25, 2011

 

 

 

 
 

 

ACKNOWLEDGMENT

The Borrower hereby acknowledges and agrees to the foregoing terms and provisions.
By executing this Agreement, the Borrower agrees to be bound by the provisions hereof as they
relate to the relative rights of Bank and Fidelity Security as between such Persons. The
Borrower further agrees that the terms of this Agreement shall not give the Borrower any
substantive rights vis-a-vis either Bank or Fidelity Security or any other Person.

if either Fidelity Security or Bank shall enforce its rights or remedies in violation of the
terms of this Agreement, the Borrower agrees that it shall not use such violation as a defense to
the enforcement by Fidelity Security or Bank under the Fidelity Security Loan Documents and/or
the Bank Loan Documents nor assert such violation as a counterclaim or basis for set-off or
recoupment against either Fidelity Security or Bank.

Dated: January 25, 2011

BORROWER: CAH ACQUISITIOIN COMPANY 6, LLC, a
Delaware limited liability company

» A \ 4

LAWRENCE J. ARTHUR, President

GUARANTOR: HMC/CAH CONSOLIDATED, INC,

. Z| fo

LAWRENCE. ARTHUR, President/CEO

 

 
FIRST AMENDED AND RESTATED
PROMISSORY NOTE

$8,966,792.15 Effective January 17, 2013

FOR VALUE RECEIVED, CAH ACQUISITION COMPANY 6, LLC, a
Delaware limited liability company (“Borrower”), unconditionally promises to pay to the order
of FIRST LIBERTY BANK (“Lender”), at 9601 N. May Avenue, Oklahoma City, OK 73120,
or at such other place as may be designated in writing by the holder of this promissory note, the
principal sum of EIGHT MILLION NINE HUNDRED SIXTY-SIX THOUSAND SEVEN
HUNDRED NINETY-TWO AND 15/100 DOLLARS ($8,966,792.15), plus, as of the effective
date hereof, accrued interest in the amount of Seventy-Three Thousand One Hundred Ninety-
Seven and 81/100 Dollars ($73,197.81), together with interest thereon at the rate hereinafter
specified:

INTEREST RATE. Interest shall accrue on the outstanding principal balance of
this loan at the rate of Wall Street Journal Prime Rate plus one and one half percent (1.50%),
adjusted on the first ( 1°) day of each calendar quarter. Interest on this Note shall be computed
on the basis of a 360 day year. In no event shall the interest rate be less than six and one quarter
percent (6.25%) per annum or more than eight and one half percent (8.50%) per annum. The
Wall Street Journal Prime Rate (WSJP) means that annual rate of interest published in the Wall
Street Journal and is defined herein as the base rate on corporate loans. posted by at least 75% of
the nation’s thirty (30) largest banks or a similar substitute rate determined by the Lender in its
sole discretion as most nearly approximating that rate in the case this prime rate is no longer
published. Each change in the WSJP shall become effective without notice (which notice is
hereby waived) on the first day of each calendar quarter.

PAYMENT TERMS. Beginning on February 1, 2013, and on the first (1") day
of each month thereafter, Borrower shall pay Lender monthly installment payments of principal
and interest based upon a twenty-four (24) year amortization. On the Maturity Date of
December 6, 2037, all accrued interest and unpaid principal shall be due and payable in full.
Lender may adjust the monthly payments as needed to provide for payment in full within the
stated amortization period.

LATE CHARGES: Lender may assess a late charge of $10.00 times the number
of days late to cover the cost of past due notices and other added expenses. In no event shall
these charges, either before or after maturity, be greater than permitted by law. Late Charges
shall begin on the day after the payment due date notwithstanding the Grace Period.

Of even date herewith the Borrower and Lender have entered into that certain
Second Modification Loan Agreement, which is a modification of that certain Loan Agreement
dated December 6, 2010 (“Agreement”). This Promissory Note is defined in the Agreement as
the First Amended Note. Unless otherwise defined herein, all words and phrases with their
initial letter capitalized shall be afforded the meaning given in the Agreement.

 
This Note is executed, delivered, and accepted not in payment of but to modify
the terms of that certain Promissory Note dated December 6, 2010, in the original principal
amount of Nine Million Three Hundred Thousand and 00/100 Dollars ($9,300,000.00) (“Prior
Note”).

The Lender’s records of advances and repayments will be prima facie evidence of
the amount owed by the Borrower to the Lender with respect to this Note, in the absence of
manifest error.

All payments made upon this Note shall be applied first to the outstanding
accrued interest, if any, through the date of payment and the balance, if any, to the principal
balance due and owing under this Note.

PREPAYMENT: On any installment payment date additional payments may be
made to be credited to principal. A prepayment penalty shall apply if the Loan balance is
prepaid in whole (100%) or in part, prior to the fifth anniversary of the Note, or December 6,
2015 (any prepayment of principal over the normal amortization). In the event of prepayment, in
whole or in part, a prepayment penalty rate shall be assessed as follows: (a) If the prepayment
occurs on or before the first anniversary date of the Loan, the prepayment penalty will equal five
percent (5%) of the principal amount prepaid; (b) If the prepayment occurs after the first
anniversary date of the Loan, but on or before the second anniversary date of the Loan, the
prepayment penalty will equal four percent (4%) of the principal amount paid; (c) If the
prepayment occurs after the second anniversary date of the Loan, but on or before the third
anniversary date of the Loan, the prepayment penalty will equal three percent (3%) of the
principal amount paid; (d) If the prepayment occurs after the third anniversary date of the Loan,
but on or before the fourth anniversary date of the Loan, the prepayment penalty will equal two
percent (2%) of the principal amount paid; (e) If the prepayment occurs after the fourth
anniversary date of the Loan, but on or before the fifth anniversary date of the Loan, the
prepayment penalty will equal one percent (1%) of the principal amount paid; and (f)
Prepayment penalty shall not apply if the prepayment occurs after the fifth anniversary date of
the Loan. Monthly payments shall not be reduced as a result of any prepayments. To the extent
permitted by law, the foregoing prepayment premium shall be payable regardless of whether the
loan is prepaid voluntarily or involuntarily. Any prepaid amounts specified in a notice of
prepayment, as aforesaid, shall become due and payable at the time provided in said notice.

Borrower agrees that if, and as often as, this Note is placed in the hands of an
attorney for collection or to defend or enforce any of the Lender’s rights hereunder or under any
instrument securing payment of this Note, Borrower shall pay the Lender its reasonable
attorneys’ fees and all court costs and other expenses incurred in connection therewith.

It is expressly understood that time is of the essence of this Note, and if the
Borrower shall fail to pay, within ten (10) days of when due, any amount payable under the
provisions of this Note or fail to perform any other obligation to the Lender, or upon the
occurrence of an Event of Default under the Agreement such event shall constitute a default
hereunder (any of the foregoing being hereinafter referred to as “Default”). Upon Default (i) this
Note and all other liabilities together with all accrued but unpaid interest hereon and thereon, at

 
the option of the Lender, and without notice, demand or presentment, or notice of intent to
accelerate to the Borrower or any other person or party, unless specifically provided in the
Agreement, may be declared, and thereupon immediately shall become, due and payable, and (ii)
the Lender may exercise, from time to time, any and all other rights, remedies and recourses now
or hereafter existing in equity, at law, herein or under the Agreement, any other Loan Documents
between Borrower and Lender, by virtue of statute or otherwise, including but not limited to, all
rights and remedies available to it under the Uniform Commercial Code as in effect from time to
time in the State of Oklahoma as the Lender may elect, and the right to foreclose any and all
liens and security interests securing this Note. Notwithstanding anything herein or in the
Agreement to the contrary, this Note and all other liabilities of Borrower to Lender, at the option
of Lender, may be accelerated, without notice or demand of any kind in the event Borrower fails
to make when due any payments to Lender as required herein or in the Agreement.

The invalidity, or unenforceability in particular circumstances, of any provision of
this Note shall not extend beyond such provision or circumstances, and no other provision of this
instrument shall be affected thereby.

Borrower expressly stipulates and agrees that it is the intent of Borrower and
Lender at all times to comply with applicable state law or applicable United States federal law
(to the extent that it permits Lender to contract for, charge, take, reserve, or receive a greater
amount of interest than under state law) and that this section shall control every other covenant
and agreement in this Note and the other Loan Documents. If the applicable law (state or
federal) is ever judicially interpreted so as to render usurious any amount called for under the
Note or under any of the other Loan Documents, or contracted for, charged, taken, reserved, or
received with respect to the Note, or if Lender’s exercise of the option to accelerate the maturity
of the Note, or if any prepayment by Borrower results in Borrower having paid any interest in
excess of that permitted by applicable law, then it is Borrower’s and Lender’s express intent that
all excess amounts theretofore collected by Lender shall be credited on the principal balance of
the Note (or, if the Note has been or would thereby be paid in full, refunded to Borrower), and
the provisions of the Note and the other Loan Documents immediately shall be deemed reformed
and the amounts thereafter collectible hereunder and thereunder reduced, without the necessity of
the execution of any new documents, so as to comply with the applicable law, but so as to permit
the recovery of the fullest amount otherwise called for hereunder or thereunder. All sums paid or
agreed to be paid to Lender for the use, forbearance, or detention of the loan proceeds evidenced
by the Note shall, to the extent permitted by applicable law, be amortized, prorated, allocated,
and spread throughout the full stated term of the Note until payment in full so that the rate or
amount of interest on account of the Note does not exceed the maximum rate permitted under
applicable law from time to time in effect and applicable to the Note for so long as the Note is
outstanding. Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, it is not the intention of Lender to accelerate the maturity of any interest that
has not accrued at the time of such acceleration or to collect unearned interest at the time of such
acceleration.

This Note, to the extent of the full face amount hereof, evidences indebtedness of
Borrower to Lender. This Note is issued by the Borrower as part of a commercial transaction

 
and no part of this loan is for a personal use. Borrower waives all rights as an accommodation
party and/or a surety, if any, for all purposes.

Borrower hereby consents to the jurisdiction and/or venue of any state district
court or federal district court within the State of Oklahoma, as Lender may elect with respect to
any action involving this Note.

BORROWER HEREBY VOLUNTARILY, AND KNOWINGLY,
IRREVOCABLY, AND UNCONDITIONALLY WAIVES ANY RIGHT TO HAVE A
JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON
CONTRACT, TORT OR OTHERWISE) BETWEEN THE BORROWER AND LENDER
ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR ANY OTHER
RELATED LOAN DOCUMENT.

Borrower stipulates and agrees that the Lender may, at its sole discretion, assign
this Note to any such person it may select, upon such terms and conditions as it may deem
appropriate, and that such assignee shall thereafter become the holder of this Note and shall be
entitled to enforce all rights, remedies, and other benefits which shall or may inure to the benefit
of the Lender.

Borrower further stipulates, represents and agrees that this instrument evidences
the valid, enforceable, and binding obligation of the Borrower to the Lender in accordance with
the terms and provisions hereof, without any defense (as of the date of this Note) to the
enforcement thereof, whether denominated as affirmative defense, offset, counterclaim, or
otherwise, and whether at law or in equity. Borrower hereby waives all defenses (existing as of
the date of this Note and/or based upon acts or omissions occurring prior to the date of this Note)
to the enforcement of this Note.

_
IN WITNESS WHEREOEF, Borrower has executed this instrument this JY “ay
of February, 2013, and made effective as of the date first above appearing.

CAH ACQUISITION COMPANY 6,
LLC, a Delaware limited liability company

By: ( bbe Wo YA

Name: swans 47, BUMPER

Non: aides

 
 

 

LOAN AGREEMENT
among

CAH ACQUISITION COMPANY 6, LLC,
a Delaware limited liability company,

as Borrower,

HMC/CAH CONSOLIDATED, INC.,
a Delaware corporation,

as Guarantor,
and
FIRST LIBERTY BANK,
as Bank,

LOAN AMOUNT: $9,300,000.00

Effective December 6, 2010

  
 

EXHIBIT
 

 

TABLE OF CONTENTS

Description

Paragraph No.
1. | Definition of Terms... enecanssosaceeenseteaesuseensessrees ecnesnesseecscenssneneservacsnees eseeaesaanns 1
1.1 AQency...cseesesscereseres seseeeeseneeenss decueaceuacucecassuscecccesneassasecepenesaossaesaeenen® seeeeseaeeneee wel
1.2 —_ Borrower’s Note .....ccccssssssessssersseenersenssersreenenenncaseens seceaceneuaceaeasensesaeseseseeneseenenserses 1
1.3 Bussiness Day .....sessceeeserersereereenenereteseeeses pesaeneeeves ecesevseccacaersescaseeesersesesenesaeneaseutad 1
1.4 Collateral 2... cceceeserereeeseneeees saesesaesusecssensseneeaesssanenees esasnasasecscneseeneesnesesnneneeaes 1-2
1.5 Current Ratio... deanetseneenaees seasaveseoaseseassuesseeeenes sevacousansansessossssseenes eveunseseseentesnee
1.6 Debt to Equity. sscsesssecsnesssssssessssnssnerssssseensessnnsenssrenseressnasanaseensntess ecsaeseseesesseneee 2
1.7 Default .ccccceccescersesseseeeseessneneenees escedeaceeesepaqanacsenannensnaenas savacsensencacenssasenonansensees 2
1.8 Event of Default... ccceesssesereeeteeersneesenssenenes sscauaesaveavaceacecsessussesnssssaseeenssasseeseses 2
1.9 GAAP... seascocavececeneseneusseenesseseuses seseeaeeees vecuuseesecacncuccausecceacersceaueceneeusnesseseeeeenas 2
1.10 Loan or Note........ seseeesesensasensnsans vccenuacauseuscnenacaseussseseseeseseeeeeeeeeeeeHteseeteqesesaesaen Perens 2
1.11 Loan Document......cssecseeseeereteresereersenenees pense caunseecsacseaseneosserauanes esevsutetecsseassnee 2
1.12 Loan Note Guaranty ....csccesssesssnesterereereserseteenenssneasenesees caeneseseneneeaeeesuceesseraseneees 2
1.13 Mortgage.....reccsresreereeren devaseseesqesevaseneaeesaenenss beveevaes seecseasensaceaeorseeeseenes deeeeeeeenses 2
1.14 Obligations............ ecseseeeasenonees eusoesasecaneeneanesenecaseuses seneseeneneeess deeeeeeeaenaneneeaes 2-3
1.15 Person... eeneeeneeenes devsesnecaavens seeseeeeee seesavsnsoneesenarcnasnneseenes desasesneeneoneeneesaes peseneeeeenee 3
1.16 Property ......... cceuavaueueacaaneneauenssesssenssesssnasesesseesStAtisGLG#S420U8000420800000000 0000000008 jaeeereeseeed
1.17. Security Agreements... -sessersseseeeserseertreetnenecnens seseeneseneeees sescaueasaresesseseeseeenseese
1.18 Adjusted Tangible Net Worth... esecteneaceanens sesseeeenees eseateereatacseatseseeesnes 3
1.19 Tribunal oo... eceeeersees veueuevavacsensescaevsvcssessesceqssesseeesneseaenesenssenss eseaeseseetseaseneaverseeed
1.20 USDA... eeaesaeaneaeuanes esevacsesesseesessesenseatens deceesaeneeneeeneasenes ecaesevevsesasneneecsuesesensess 3
1.21  Gemino Credit Facility... sesceuennensneseuenenanes sescusacevecessccansseseacauoeaes eeseeneeasones 3
1.22 Home Office Reimbursement........sssssccsererrerercsssssessenserseseensens evaveteseaeenerassaeaenaes 4
2. Lending Agreement ........sssssessecesseseseeesneeseentensens sevseuassssecneessvsceeeanens eavessesseesseseasssnsesseeens A
2.1 Lending Restriction ........sse ecacecavacseseusauaesesecessseecescsessssserseseeceerenssrensensngegeesins 4
3. Loan to BOrroweesssssssessssssssseereeessscersnserssssensennestensnnsanenenayssenneneentessesstans cevaseaeaeceraeannee pees
3.1 Prepayment Pemalty .......sssscsereeesssersseesersens seeaeevacaecanees deceaceaesassueegeesaeracsseseusnesseonsones 4
3.2 Assessment of Prepayment Penalty... eccuueecesevausaceucresesaaesaessecanennesseansasees 4
4 FOES ...ccsseceseeseceessersreees eesuceeeseenssesscsecaeeesease pescausceacesceeesaeacsececaveneceensaensesenss saeeaeeeens seeseeeees vad
4.1 Loan FeeS......-seseeseee pesesenns sasennenens panccevusceeusracensnsessnaveneneneentens peaeeecuecseceenseeoneanenses 5
4,2 — Attorneys’ FOeS...ccsesesrsserssssnenesesesssserenens cuceacuscaseacesecesesecarscucessecenesqeaseenensseeseuanses 5
4.3 Loan Packaging Fee......csccssesssesseeersssersneeneenennecnsncaneenes esteneseneeseseseneses petaeeeereed
oseeeeeseseaeneceeseaes 5

5. Collateral ......c:cccccssseeeceeeseees secseesessaecsucesseeees veccacuousauecsenaussceesereeseeaagooeveets .

 
 

 

 

 

6. Use of Loan Proceeds ......svessecsscesesseetsanenenes vcccauunacenacseneeacasqseeseeasseeeeseedseasdaeegaeesseneeeeeee

6.1 Disbursement of Loan Proceeds — Loan #1 ...ssesssessessnssssesrentees seeaesacssecesseseeseeuees 5
6.1.1 Request for Advance ........ssssecssesecsnerneenensersensntssnsnsnns seaeeaeenaes civeracaenseseee
6.1.2 Information ..s.sccsssssssccsessessssssssseesesseccssnssunenseenncnaensnnssscanecuncnnnegsnesneesseeng eset? 5
6.1.3 Bank’s Inspection .....sssssssscssscseenersesseesneessnsesnsssnrenssennnncnnnensessensnensettssgeee
6.1.4 Disbursements ......cccscssssereeeseesseereesseneesees esnesnevene
6.1.5 Retainage .....ccscecssssrereerssesssseereensens eeseauncsusasueseeesansesasensaeess

6.2 secatacensaucaseceanosseeasensssesivics desseasacsuceeveceusansscassaeeessesees eusetenauesenecaseces feveeneaeaee .

7. Conditions of Lending .......cssscsescessseessessssessserneeesnentenecscnenenseneennenenserees evevecesesecessessasseenss 6
TA Loan Documents... ccuceenuenenevavenseseaasesseeeenesaeseededseeesedsseeeeseedeneseesteeeewen4 6
F2 No Default .c.ccccccccssssscrssssseceeesessnenseserenereeensnentacenenenenenens seeeacaessecsuaceaesnacacessosnenseans 6
7.3. Financial Information —ssccccsusccessuvessunenasuesssuceesnensessssecssssssesecensuseessasesesssascccensstetssae D
74  Insurance......... ecvenessesnennesanvecnees Seceeeuecenneseaeneeeens secasecavenesacseesueseeseuscenecseesesseenecsenatenes 7
7.5 —- Authorization... scscessesssececsenseeenerensseenenenssensasaeeensensrerseneeneess sevaeaceeseenseacenenaceesaeoes 7
7.6 Plans, Construction Budget, and Construction Contract, eC. ..ssccccsrescsereseeerees 7
7.7 Agency Equity Requirement .........-+4. deeacaceacueasuessececseseaeeseateusenesseeesasaeseouees pesca D
7.8 USDA Conditional Commitment ...... css assseasseneneesoeesens sevesnssereeee
7.9 Mortgage Title Insurance Binder .......ssssssecsssersesssesssnssensnnessnnsssesnseetsnsees seveeeevens 8
7.10 Appraisal of Property and FFECE .....sscssesssssssesecssennetereeniees essueaeneeesonensesees sevesesens 8
7.11. Environmental Survey.......... seseeveseceeesenes dncesevenscaceaqensesnececcasessnesaeendsecsesnsaessendsaneees 8
712 Certified Closing Balance Sheet........csssssessssssseseeseterersenens eseessseseneseeacenseeseesaranes 8
7.13 Continuing USDA Commitment to Issue Loan Note Guaranty or

Continuous Enforceable Loan Note Guaranty......... sesseeeensneeeasenseeree jeessteseeeseeeeetenae®
7.14 USDA Requested Documents ......sssssssssesserssrecrerssseeersnsensenresees eeeesseneueceneateasenees 8

8. Representations and Warrantics ......s.scsssssssssssecseeesssssseensssnssentensnnsentsresns settee 8
8.1 —- Financial Condition .....cccseesseseereseseeseeeess scenessnaesarsseosssaseeseaseesessecauevecgecseeeneasenel 9
8.2 Financial Information... _ssccssccuscauuasuvancauvanecnucanaraecsessseuesasensuessnscenssssnseavessesteseesnessD
8.3 _ Litigation .......... sessaeessesqecusceesneseesaneenes dasucesonesersscsseacagoseonsecenevenesecsas eneeeaeens Secesennesens 9
8.4 Taxes and/or other F ederal Debt ...cccsccssssessssetseeess pesaesenaneeseens evsneneeuee sesseneeaceneneoatons 9
8.5 —_ Observance of Statutes... ccesssececereesencstensenseneseensenceaccnsensesenenseneenensnenannenseegtars 9
8.6 No Default......... veceaaceuuunasausauaesneeceeusessetueneseheseseetsst1SEHEREUEAEISSULEEDIOEOEOEOEOOH seovaeneeD
8.7 Owne rShip....c.ecscseeeeeeeeenserensereneeneerttenens eseseuesaceneerscecsesseseensaesanesanenses sesreaeree 9°10
BS —-—- Full Disclosure....c.cscccescssesseseeseseeeessseeeeseneseenaveneneencnesasanensenansesnacasnnennnessensessteeesges 10
8.9 Acceptance Of Funds .....cscseseeeersens seceeseeaesatsauecaseavavaces davepanseaeneesensoees seseeaeseenese 10
8.10 Corporate Existence........ peseeaeseenesanseees evevsaaeeeeatsacecsaeeseneeees sesaeatesneraeeneeens Seeaeeneenees 10
8.11  Enforceability ........ee sesaseenene seceaeteeaeeeseaseess sea aeeseseacseneess esveseeserenearaseressereseres LO
8.12 No Government Approval .....ccccccecessneeeeceneersieees seseesees sersseees esestereneseersereeere LO
B13 Utilities cececcsesssssseceesesensessseeneeenenercsssescseenesennessesnnensacssenessees seseessssesesesaeneeeeeseres 10
8.14 ACCESS rere desusecgeesessansacsconsensenanes saseusavesasesseaseaneaueners seeuersevsevatsaesccesessesnsessevensaes 10
8.15 Environmental Concerns .....ceeseecreetesetsssesersenenneneeenes seeaneneaenee sesssevesseserseeee LO“EL

9. Affirmative Covenants .......:6 vccuacaeuausavcecacssencssacuscesssusesaceeeseeneseaeeesaeseenesneeeeraugenseaeeeanes il

C:\Documents and Settings\lway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc

~il-

 

 

 
 

 

Notice of Default .........cc00 scccuecuoveceuaceuasersceceaeseveccevsnsseesenncsesccaeessaccesnessnsenesnnensas 11

9.1
9.2 Records and Inspections .......sccesesssessscssseseeseseneceveenensecceersensvenscassrenssscarsaseneseness 11
9.3 Required Information ......:.scssssssseseesescssenessesessssessneesncgnecencasennnessensenassasnanenne 11
9.3.1 Quarterly Financial Statements ..........s:sesseseessseseesesensnenceneesneescanseseennees 11
9.3.2 Annual Reviewed Financial Statements .......sccscesesseeererereneseeeeeecees 11
9.3.3 Federal Tax Returns........ccccscscssesessserscaseseessstencesesssneeneeesaneensaeesseanersnenes 12
9,3.4 Additional Financial Reports... reteset renesesesenesenensneensssnesess 12
9.3.5 Subordinated Indebtedness or Obligations .......ssesseseeseesseretsteenseeees 12
9,3.6 Other Information .......cccscccsesssssseessesssessseseceseteesseseeenessnensonsestensaneennereesnens 12
9.3.7 Maximum Debt to Equity Ratio .......cscssessteeessreneeerereneseasseneesnseneneeees 12
9.3.8 Maximum Current Ratio .....ccccesescsecssiesecrssenseneetersersseeseeesseeseesneensentns 12
9.3.9 Minimum Debt Service Coverage Ratio (DSCR) «0... esceeersesreseeeneeees 12
9.4 Reimbursement of Bank .......ccccsccssesscesssssserssssececseserssesseessasecseeseeseernsesseneneesees 12
9,5 Additional Document ........ccccscesecessecseeseersesssesneseeeseneteseaenecenssenseneesesenteens 12-13
9.6 —_ Compensation ......cecessssscssessessnnesssserseesenrenenssssesessecnesenenneeseenetiasseeretsnsensessaneceasens 13
9.7 —- Use and Zoning Compliance oo... cccesssessenenesesesersseesserenssesnsseceessssestensseeasertenens 13
98 Easement and Restrictive Covenants ......cccscsssesseseteesseeeereseneersessassesessenensteees 13
9.9 Conveyances; Encumbrances ......scsscscesecsseseesessessesseesseesseneeseennesnenesananeonsnsascsneenenss 13
9.10 Operation of the Real Property ......scssseceeseeeesssessneessessneesneenensnenessenseensiees 13
OLOL ccccccccsssececcsescscsssscscscssscerecsevscsecscseceneaesecnerssasesesseaeneneneeenarsensaassonnesanscnesensasegss 13
910.2 veccccccsccesssccecssscsssscsevssscessesessrssacseeccausevseseessasnacecersnsacassesasseeneassassersntasseeseneenanes 14
9.10.3 veccesecrerssertscassrereseesens aeteuesasauscsssnccussesesrencasscaeaeconssssusonssssenssesseaesenssuenerseneouss 14
10. — Negative Covenants .....sssescssssesseersecssesseeseersessnscasssssnsssssanesenecnsesrscenecinceneansssecsneansnnsennes 14
10.1 Creation of Liens .occcccsscccccsssscssecscctsescsessssecsecesnsseessseesesseesssnscnsssoeanssesasenserennanees 14
10.2 Limitation of Indebtedness v0.0.0... cseseeesessesentssessenerenesstenneasensasseseeseeegeenseaes 14-15
10.3 Liquidation or Merger ........ssesssesessesseesecsecssssssssnesrsenssssenseasenneatenstsasensonneneeeseessetes 15
10.4 Sale or Purchase of Fixed Assets, CC. ......cccsccscssecsssesesecsesssnestessensenesasnnnsassonseazens 15
10.5 Dividends: Distribution ........ccccsscessessesscessenseeesesseeteeecaensenensseeeassseneresssseanennes 15
10.6 Tnvestments.....ccccccscsssscesssesssscsseesnestscessscresseenssasacenesssnssasseseseveassesteaensnsensesseanes 15
10.7 Contingent Liabilities 0.0... seeseseseseesessseneesseseresssesseensrarerseneneessesatensaernsnenenes 15
10.8 Other Agreement... cscseccsseecessseetsteteseneaeesecarsesneusaesserenssnresnesssnsnessneanensseeneegy 15
11. Default ..cccceccccccssssesssssssssscscsessssssesssessesssessesssvecsuseeseaeaeesesesensnssnsanensorassnasesssenreesaneres 15-16
11.1 Nonpayment of Note .....ccccccesseseeseseeeeeereessanannseasssssseressenessenerentansonsesensnerscens 16
11.2 Other Nonpayment oc cccccseeesessseeneessereesessnsencesenssssssenessserneesenenserenseneenennensyes 16
11.3. Breach of Agreement.....cccccccsssesereeersssseeensnesaeersescasssesseersnesesanieenesessessneseney 16
11.4 Application of Loan Proceeds .......sccsssesressessnnerseesesssesseeneeseesensensernneanennsnansnins 16
11.5 Representations and Warranties .......scsseseesesssessetsssessssseneesseneanennenensersennseecanentty 16
11.6 InsOlVency..s.cscessscesssssesessesssseesssseesssssensssanenerenesnecseersssnsansserssveecenascaseseeneneenseatacens 16
11.7 Bank ruptcy.....ccccccesssessssesscssseeseseesenesesensesesensnsaseasereanseneassaaneneseeneaennaneseaseaanseenenes 16
11.8 Judgment... ceeeecessesessenssseseeesensseeessssensnsecsmeneseeneensseassesenesneneasanssssscgnennenentens 16
11.9  Castaalty LOSS... cessescssssnsseeseesssesessensenenstenssnsnsnasassecsssceseseensssessseneneensinenenensensees 16

CADocuments and Settings\Iway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc

-iii-

 
 

 

11.10 Notice and Right to Cure ....ccccscesseescesseeseseesesssnetensanseensesencssesenenngnnnanncessensssens
11.11 Violation of Lending Restriction ........cccsscssssssseeeneneneeseeresenaeecesenanneesaneneentenees 16
12. _ Remedies ...cccccccscsssssssssssssessessseceecescscensvesssnseseseneneseseneseensseneeseaeesaseseeeeenaneenensgeggenseeeseegestees 16
12.1 Acceleration of Indebtedness... ssessssseeeseseeresesneesstseenenecneneeseennseeneneneaneeestnens 17
12.2 Selective Enforcement ........cccescssesssesssscsessesenenssrstseeenesencrsesseereacsesenensnssaneneenseenens 17
12.3 Waivers; Amendment .0.......cscscssssecesseeneenesseseessnseessensenecnscncansenensenscanancnnsensenennns 17
12.4 Deposits; Setoff .......scsssccssessssecenesesssssnseesneesnseersnnecsoasenssneensasseceeanacennrensassennensetstes 17
12.5 Performance by the Bank .........csecssecseeeseectestseessesseestsenetnneseasneaseanennntanenanenenaess 17
12.6 Waiver of Rights......sssssssssscessecssesseenecssereessessssansetnecnenenseneessissseteasnensnasaneqasseentees 17
12.7 Cumulative Remedies....ccsecsescsessssssssseseseaneaceseseneesesenesssnenserenssonseresenrasseeneses 18
13. — Miscellaneous ..c.cscsseccsccssssecessscsssssnssessesesesenesenseeveensassssnesnseneasacnareesansaeseasscssaenansaaseeeeeeneas 18
13.1 Survival of Representations.........cssssscsesssecsemsesesssneeseeneenssnsennenensceneanennienness 18
13.2  EXPemses .ocseesscsssssssecssssesssneessnseenseesssecssaecaseessecsssnasecnanssssaccnesssacsnnasangnsaqenassesnrsenyee! 18
13.3 Indemnification .....cccccssscccscersssesstsrssecnesseeseesereecserenssesreseseassensnenenesenensaneensnseneegs 18
13.4 Notices ...cccccccsccccccscsseceseessosssesessteceacssasssssecessecncneseeaecvcsssesessssseeseaeaseneesenesenesesses 18-19
13.5 Limitation of Liability - Indemnification .........sccscsssesteesensensetenereseeneneenentennens 19
13.6  CONStruction...ccccccsceccsecsessccececesssssssscsseessecsrseeesteessesteesmneessssensanseeeeseeanseneentnees 19
13.7 Binding Effect....c.ccssesssssecssesseessessesssseseeseeseensenenescncnsnsonesssscansanenasansqeereesenterees 19
13.8 Venue and Jurisdiction .......cesecsssseeseeeseeeeseseensesssseerensesnsaesenseneeensensneseneaneey 19-20
13.9 Severability .....cccssccssscsessesseesesseeseenssenecceesesasensersseesecnnecnernnesaroasseesceencanensensneenseegss 20
13.10 USUry cccccsccsssssssscssssecssscsstsssesssecssecssensecnsscuscancensssnusensesssssanecnuecanecessseassesseanansnsseensnens 20
13.11 Mistakes — Liquidated Damages........ccsscsssssesssessessesaerneesneenresssesssenseenenneanerseneens 21
13.12 Entire Agreement.......cscccsscssesseeeesesseensensensessesnssnessecensescssenesiesesssennnenssenanensengns 21

Schedule 1 - Disbursement Of Loan Proceeds At Closing
Schedule 2 — Request For Advance - form
Exhibit A —Gemino Intercreditor Agreement

C:\Documents and Settings\tway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc
~[V-

 
 

LOAN AGREEMENT

THIS LOAN AGREEMENT (the “Agreement”) is made effective the 6" day of
December, 2010, at Oklahoma City, Oklahoma, among CAH ACQUISITION COMPANY 6,
LLC, a Delaware limited liability company, d/b/a I-70 Community Hospital (“Borrower”),
HMC/CAH CONSOLIDATED, INC., a Delaware corporation (“Guarantor”), and FIRST
LIBERTY BANK (“Bank”), having an address of 9601 N. May Avenue, Oklahoma City, OK

73120.

1. CONSTRUCTION AND DEFINITION OF TERMS. All terms used herein without
definition which are defined by the Oklahoma Uniform Commercial Code shall have the
meanings assigned to them by the Oklahoma Uniform Commercial Code, as in effect on the date
hereof, unless and to the extent varied by this Agreement. All accounting terms used herein
without definition shall have the meanings assigned to them as determined by generally accepted
accounting principles. Whenever the phrase “satisfactory to Bank” is used in this Agreement,
such phrase shall mean “satisfactory to Bank in its sole discretion.” The use of any gender or the
neuter herein shall also refer to the other gender or the neuter and the use of the plural shall also
refer to the singular, and vice versa. In addition to the terms defined elsewhere in this
Agreement, unless the context otherwise requires, when used herein, the following terms shall

have the following meanings:

1.1 “Agency” means the Rural Business ~ Cooperative Service a/k/a USDA Rural
Development, acting on behalf of the United States Department of Agriculture

(“USDA”),

1.2 “Borrower’s Note” or “Note” means the promissory note to be executed by the
Borrower and delivered to Bank to evidence the loan contemplated by this
Agreement and all extensions, renewals, modifications, substitutions and
increases thereof, in the initial amounts and payable on the terms stated herein.

1.3 “Business Day” means any day other than a Saturday, Sunday, or a legal holiday
in the State of Oklahoma.

1.4 “Collateral” means the security for the payment and performance of the
Obligations which shall be granted to Bank. The property to be pledged to secure
the Obligations includes, but is not limited to:

(a) All right, title and interest of Borrower in and to: All furniture, fixtures,
equipment, and proceeds, products, increases, parts and accessories thereto
(FF&E);

(b) ‘All right title and interest of Borrower in and to: All accounts (including
but not limited to, Health Care Insurance Receivables), inventory, general
intangibles, contract rights, instruments, and all proceeds, products,
increases, parts, and accessories thereto; and

 
 

 

1.5

1.6

1.7

1.8

1.9

1.10

1.41

1.12

1.13

1.14

(c) the Real Property, all of the Borrower’s leases and rents from the Real
Property, if any, together with all proceeds, products and increases thereof.

“Current Ratio” means the ratio of current assets to current liabilities.

“Maximum Debt to Net Worth Ratio” means the ratio of total Long-Term
liabilities to Adjusted Tangible Net Worth, including goodwill as calculated in
accordance with GAAP.

“Default” means the occurrence of any of the events specified in paragraph 11 of
this Agreement, and the subparagraphs thereunder.

“Event of Default” means any of the events described in Section 11 hereof.

“GAAP” means generally accepted accounting principles in effect from time to
time.

“Loan” or “Note” means that certain Promissory Note made payable by the
Borrower in favor of the Bank in the principal amount of Nine Million Three
Hundred Thousand and 00/100 Dollars ($9,300,000.00), together with any and all
renewals, extensions, modifications, and/or restatements thereof.

“Loan Documents” means this Agreement, the Borrower’s Note, the Security
Agreement, the Mortgage and/or Deed of Trust, and all other. instruments,
documents and writings previously or contemporaneously executed and/or
delivered by or on behalf of the Borrower pursuant to or in connection with the
transactions described in this Agreement, together with any and all renewals,
amendments or modifications of any of the above.

“Loan Note Guaranty” means USDA Form 4279-5 to be issued to Bank by the
Agency containing the terms and conditions of the USDA 90% Guaranty.

“Mortgage” or “Deed _of Trust” means that certain Deed of Trust executed by
Borrower in favor of the Bank, granting the Bank a first and prior mortgage lien
against the Real Property described therein.

“Obligations” means the full and punctual observance and performance of all
present and future duties, covenants and responsibilities due to Bank under this
Agreement, the Note, the Loan Documents and otherwise, all present and future
obligations and liabilities to Bank for the payment of money under this
Agreement, the Note, the Loan Documents and otherwise (extending to all
principal amounts, interest, late charges, fees and all other charges and sums, as
well as all costs and expenses payable under this Agreement, the Note, the Loan
Documents and otherwise), whether direct or indirect, contingent or
noncontingent, matured or unmatured, accrued or not accrued, related or unrelated
to this Agreement, whether or not now contemplated, whether or not any

C:\Documents and Settings\lway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc

2.

 
 

 

1.15

1.16

1.17

1.18

1.19

1.20

1.21

instrument or agreement relating thereto specifically refers to this Agreement and
whether or not of the same character or class as Borrower’s obligations under this
Agreement or the Note, including, without limitation, overdrafts in any checking
or other account of Borrower, whether or not secured under any other document,
or agreement or statutory or common law provision, as well as all renewals,
refinancings, consolidations, re-castings and extensions of any of the foregoing,
the parties acknowledging that the nature of the relationship created hereby
contemplates the making of future advances by Bank.

“Person” means natural persons, corporations, associations, limited liability
companies, partnerships, joint ventures, trusts, governments and agencies and
departments thereof and every other entity of every kind.

“Real Property” means all of Borrower’s right, title, and interest in and to that
certain tract of real property owned by the Borrower, together with all
improvements, fixtures and equipment thereto. The Real Property shall be
described on Exhibit “A” to the Mortgage.

“Security Agreement(s)” means the instruments to be executed by the Borrower,
and others, if any, delivered to the Bank for the benefit of the Bank to secure

payment of the Obligations, the forms of which shall be in form and substance
satisfactory to Bank.

“A diusted Tangible Net Worth” means the tangible balance sheet equity plus the
Allowed Tangible Asset Appreciation and any subordinated Borrower debt as
calculated in accordance with Agency regulations and instructions. “Allowed
Tangible Asset Appreciation” means the difference between the current net book
value as recorded on Borrower’s financial statements (original cost less
cumulative depreciation) of real property assets and the lesser of their current
market value or original cost, where current market value is determined using an
appraisal satisfactory to the Agency.

“Tribunal” means any state, commonwealth, federal, foreign, territorial, or other
court or governmental department, commission, board, bureau, agency, or
instrumentality.

“USDA” means United States Department of Agriculture acting through the Rural
Business — Cooperative Service a/k/a USDA Rural Development (“Agency”).

“Gemino Credit Facility” means a credit facility which shall include advances of
funds by Gemino Healthcare Finance, LLC (“Gemino”) to or for the benefit of
Borrower, Guarantor, and their affiliates, from time to time in the form of
revolving loans which shall be made available by Gemino, as lender, to Borrower,
Guarantor and their affiliates, as borrowers, on or after the closing of the Loan
pursuant to a Credit Agreement as the same is amended, restated, supplemented or
otherwise modified from time to time.

 

FAWPDOC\9557003 I\Loan Agreement v2.doc

 
 

 

1.22

“Home Office Reimbursement” means the cost reimbursements received by
Borrower, from time to time, from The Center for Medicare and Medicaid
Services (“CMS”) on Borrower’s home office cost reports for the centralized
management and administrative services provided to Borrower by Guarantor.

2. Lending Agreement, Subject to the terms and conditions of this agreement, the Bank
agrees to extend credit to the Borrower of up to the aggregate amount of not to exceed
$9,300,000.00 in the form of one (1) loan as further described herein.

2.1

Lending Restriction. Notwithstanding any other provision of this Agreement,
advances of proceeds of the loan herein provided for will not be required to be
made by the Bank if, since the date of this Agreement and up to the requested date
of such advance or anytime thereafter: (a) there has been a material adverse
change in the financial condition of the Borrower, or (b) any Default has
occurred; or (c) any litigation or governmental proceeding has been instituted
against the Borrower which will adversely affect the Collateral, or the financial
condition or continued business operations of the Borrower, or (d) should the
USDA, at any time, withdraw or terminate its Conditional Commitment for

Guaranty or Loan Note Guaranty.

3. Loan to Borrower. The Loan to be made hereunder will be evidenced by Borrower’s
Promissory Note. The Note will be payable as set forth therein.

3.1

3.2

Prepayment Penalty. A prepayment penalty shall apply if the Loan balance is
prepaid in whole (100%) or in part, prior to the fifth anniversary of the Note, or

December 6, 2015 (any prepayment of principal over the normal amortization).

Assessment of Prepayment Penalty. In the event of prepayment, in whole or in
part, a prepayment penalty rate shall be assessed as follows: (a) If the prepayment
occurs on or before the first anniversary date of the Loan, the prepayment penalty
will equal five percent (5%) of the principal amount prepaid; (b) If the
prepayment occurs after the first anniversary date of the Loan, but on or before
the second anniversary date of the Loan, the prepayment penalty will equal four
percent (4%) of the principal amount paid; (c) If the prepayment occurs after the
second anniversary date of the Loan, but on or before the third anniversary date of
the Loan, the prepayment penalty will equal three percent (3%) of the principal
amount paid; (d) If the prepayment occurs after the third anniversary date of the
Loan, but on or before the fourth anniversary date of the Loan, the prepayment
penalty will equal two percent (2%) of the principal amount paid; (e) If the
prepayment occurs after the fourth anniversary date of the Loan, but on or before
the fifth anniversary date of the Loan, the prepayment penalty will equal one
percent (1%) of the principal amount paid; and (f) Prepayment penalty shall not
apply if the prepayment occurs after the fifth anniversary date of the Loan.

4, Fees. Borrower will pay the following fees in connection with this transaction:

C:\Documents and Settings\!way\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.dac

4.

 
 

 

4.1. Loan Fees. Borrower shall pay Bank an origination fee of % of 1% ($46,500.00).
Borrower shall pay a USDA Guaranty Fee of 1.0% ($83,700.00).

4.2 Attorneys’ Fees. Borrower shall pay Bank’s attorneys’ fees in the amount of
$10,250.00 incurred in connection with preparation of the Loan Documents.

Bank’s attorneys’ fees shall be paid at closing.

4.3. Loan Packaging Fee. Borrower shall pay a Loan Packaging Fee equal to 4% of 1%
($46,500.00).

5. Collateral. The Obligations will be secured by the Collateral described above and such
additional Collateral as may hereafter be agreed upon.

6. Use of Loan Proceeds. Loan proceeds will be disbursed at closing in accordance with
Schedule 1 attached hereto, as follows:

6.1 Disbursement of Loan Proceeds. (a) Loan proceeds for Working Capital and the
Building Appraisal will be disbursed to Borrower at closing; (b) Loan proceeds to pay off
the LNV Corporation/USDA Mortgage Loan, Medicare ERP, and other fees and costs
associated with the Loan will be disbursed to Bank or by Bank at closing as appropriate;
and (c) Loan proceeds for the medical office building (the “MOB”) and Alma Clinic
Construction, and the MOB/Clinic FF&E will be deposited at closing into an interest
bearing account with Bank and will be disbursed to Borrower through Borrower’s
Construction Draw Account to pay construction costs pursuant to and subject to the

satisfaction of the following conditions:

6.1.1 Request for Advance. The Borrower shall deliver to the Bank a Request
for Advance, in form and substance satisfactory to Bank, stating the
amount of disbursement requested. Each Request for Advance shall be
signed by the Borrower and shall be accompanied by billing statements,
vouchers, deposits, and invoices to be paid with the requested advance.
Each Request for Advance will expressly warrant that the work for which
the advance is requested has been performed. A satisfactory Request for
Advance form is attached hereto as Schedule 2.

6.1.2 Information. Each Request for Advance shall be accompanied by:

(a) proof, satisfactory to the Bank, that all invoices for labor and
materials have been paid, except those contained in the current

Request for Advance; and

(b) If requested by Bank, lien waivers from payees under previous
Requests for Advances.

6.1.3 Bank’s Inspection. Bank may inspect the construction project by utilizing
the service of a third-party (Construction Consultant). Such inspection

CADocuments and Settings\lway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc
-5-

 
 

 

6.1.4

6.1.5

may include a review of the Plans and Specifications, Contracts, and or the
construction performed. Bank shall not be required to make any advance
until such inspections Bank deems necessary have been made.

Disbursements of Construction Proceeds, Bank shall, on a monthly basis,
or as soon thereafter as all conditions precedent to such advance have been
satisfactorily met, deposit the requested amount, into the Borrower's
Construction Draw Account with Bank; provided, however, that the Bank
may, at its option, cause disbursement checks to be issued to any
contractor, any subcontractor, or made jointly payable to either, together
with the Borrower. Disbursements shall not be made more often than
once per month. Notwithstanding the foregoing disbursement procedure,
upon the occurrence of an Event of Default, Bank may, at its discretion,
until such default is cured, withhold making any additional advances.

Retainage. If requested by Bank, an amount equal to 10% of that portion
of each requested disbursement which is payable to Borrower’s contractor
or any subcontractor for work performed on the construction of the
Project, shall be retained by the Bank (herein call the “Retainage”);
provided, however, Bank shall withhold Retainage only to the extent
Borrower has withheld retainage. The Retainage shall be disbursed by the
Bank to the Borrower upon the expiration of thirty (30) days after the
completion of the work performed by each contractor or subcontractor
from whom retainage has been withheld so long as said work has been
provided in accordance with the plans and specifications as certified by

the Project Manager.

6.2 Borrower shall cooperate with Bank and assist Bank in providing a detailed Loan
Settlement Statement to Agency showing when and where all loan proceeds were

disbursed,

7. Conditions of Lending. The Bank’s obligation to fund the Loan and to authorize
advances for the construction of improvements is subject to the performance of the following

CONDITIONS PRECEDENT:

7A Loan Documents. The Loan Documents shall have been duly authorized,
executed, and delivered to the Bank by all of the parties thereto, all in form and
substance satisfactory to the Bank.

7.2 No Default. The representations and warranties set forth herein shall be true and
correct as of the date of disbursement under the Loan Documents and no Default
shall have occurred and be continuing. The loan which is being refinanced with
this Loan has been current (not due to debt restructuring) for at least the twelve

(12) months prior to refinancing.

C:\Documents and Settings\|way\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc

 
 

 

7.3

7.4

7.5

7.6

7.7

7.8

Financial Information. The Bank shall have each received such financial
statements from such parties as they deem necessary in form satisfactory to the

Bank.

Insurance. To the extent required by the Bank, Borrower shall have furnished
certificates or policies of insurance issued in amounts, by companies and against
such risks as are satisfactory to the Bank. Such risks shall include specifically
hazard (fire, windstorm, lightning, hail, explosion, riot, civil commotion, aircraft,
vehicle, marine, smoke, and property damage) liability and business interruption
insurance with Bank as additional insured and/or loss payee. Borrower shall also
carry Worker’s Compensation insurance as required by law.

Authorization. Borrower has full power and authority to enter into this
Agreement, to make the borrowings hereunder, to execute and deliver all
documents and instruments required hereunder and to incur and perform the
obligations provided for herein, all of which have been duly authorized by all
necessary and proper corporate and other action, and no consent or approval of
any person, including, without limitation, stockholders or members, as the case
may be, of Borrower and any public authority or regulatory body, which has not
been obtained is required as a condition to the validity or enforceability hereof or

thereof.

Plans, Construction Budget, and Construction Contracts, Etc. Borrower shall
provide the following items to Bank, all of which shall be satisfied factory to

Bank in form and substance:

(a) a complete set of Plans and Specifications for construction of the
improvements;

(b) the Construction Contract, and
(c) | an approved Construction Budget (Cost Breakdown).

At Bank's request the Plans and Specifications and Construction Contract shall be
assigned to Bank.

Agency Equity Requirement. Borrower shall provide to Bank as of the time of
the closing of the Loan a pro forma balance sheet evidencing the equity required
by the Agency as determined using Adjusted Tangible Net Worth calculated in
accordance with Agency regulations and instructions and goodwill calculated in

accordance with GAAP (the “Agency Equity Requirement”).

USDA Conditional Commitment. Bank shall have received a USDA Conditional
Commitment for a USDA Rural Development B & I Loan Note Guaranty of 90%
for the Loan in form and substance acceptable to Bank.

 

C:\Documents and Settings\lway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc
 

 

79

7.10

7.11

7.12

7.13

7.14

Mortgagee Title Insurance Binder. The Bank shall have received a satisfactory
original mortgagee’s title guaranty binder commitment in favor of the Bank and
issued by a title insurer and agent satisfactory to Bank, committing to issue an
American Land Title Association (ALTA) mortgagee’s title guaranty policy in the
amount of the Note, insuring the Mortgage to be a first and prior lien on the Real
Property for the full amount of the Loan, subject only to such matters approved or
waived in writing by Bank.

Appraisal of Real Property. Bank shall receive an AS-IS Appraisal of the Real
Property acceptable in form and substance to Bank; upon completion of the
renovations, Bank shall receive an AS-Improved Appraisal of the Real Property
acceptable in form indicating the AS-Improved fair market value of the Real
Property is not less than $9,891,000.00.

Environmental Survey. Bank shall receive an environmental survey of the Real
Property acceptable in form and substance to Bank, and to the extent it is deemed
necessary by USDA, a separate environmental survey acceptable to the USDA.
Borrower agrees that Bank, at USDA’s request, may require Borrower to take
additional reasonable measures to avoid or reduce the environmental impact from

the construction, if any.

Certified Closing Balance Sheet. Immediately prior to closing and until the
issuance by USDA of the Loan Note Guaranty, Bank shall receive from Borrower
a pro forma balance sheet, certified by the Chief Financial Officer of Borrower,

evidencing the Agency Equity Requirement.

Continuing USDA Commitment to Issue Loan Note Guaranty or Continuous
Enforceable Loan Note Guaranty. If at any time, for any reason, USDA
withdraws, terminates, or cancels its Conditional Commitment or Loan Note

Guaranty, Bank may cease making advances under the Note until such time as
Bank receives a written acknowledgement from USDA that the Conditional
Commitment or Loan Note Guaranty as the case may be, has been reinstated or
affirmed upon terms and conditions satisfactory to Bank. Should Bank not
receive an acceptable written acknowledgement from USDA, Bank may
accelerate the Loan in its sole discretion, and the Loan shall be due and payable in

full.

USDA Requested Documents. If at any time prior to closing USDA requests that
Borrower execute a document or otherwise provide a representation, warranty, or
covenant, Borrower shall comply with said request. Any failure to comply shall
terminate and cancel Bank’s obligation to fund and/or constitute a default

hereunder.

8. Representations and Warranties. To induce the Bank to enter into the Loan Documents
and advance funds in accordance herewith, the Borrower represents and warrants as follows:

C:\Documents and Settings\Iway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc

.8-

 
 

 

8.1

8.2

8.3

8.4

8.5

8.6

8.7

Financial Condition. The current financial statements of the Borrower and
Guarantor, together with all pro formas, and/or business plans, copies of which
have been furnished to the Bank, are correct and complete and fairly reflect their
respective financial conditions as of the date thereof. There has occurred no
material adverse change in the financial condition from the effective date thereof,

to the effective date hereof.

Financial Information. Subject to any limitations stated therein or in connection
therewith, all balance sheets, and other financial data which have been or may
hereafter be furnished to the Bank do or will fairly represent the financial
condition of the respective party giving same or other party on whose behalf such
information is furnished to the Bank, as of the dates thereof and the results of
operations for the periods for which the same are furnished, and all other
information, reports, and other papers and data furnished to the Bank, are or shall
be at the time the same are so furnished, accurate and correct in all material
respects and complete insofar as completeness may be necessary to give the Bank
a true and accurate knowledge of the subject matter.

Litigation. There is no action, suit, proceeding or investigation pending before
any court or regulatory agency, or to the knowledge of the Borrower threatened
against Borrower or the Collateral, which might adversely affect it or the
Collateral, or impair Borrower’s ability to carry on its businesses substantially as
now conducted or result in any substantial liability not adequately covered by

insurance.

Taxes and/or other Federal Debt. Borrower has filed all federal, state, and local
tax returns which are required to be filed for the current fiscal year and prior tax
years and have paid or made provisions for payment of all taxes which have or
may become due pursuant to said returns. Borrower does not know of any basis
for the assessment of any deficiency taxes against them. Borrower is not
delinquent upon any Federal Debt.

Observance of Statutes. Borrower has not violated and will not in the future
violate any statute, regulation, or rule of any governmental body, where such
violation might materially adversely affect its business operations or financial
condition. The Borrower will exercise its best efforts to comply with all federal,
state, and local statutes, regulations and rules in all jurisdictions where they do

business.

No Default. The making and performance of the Loan Documents will not violate
any provision or constitute a default under the operating agreements of the
Borrower, any law, indenture, agreement, or instrument to which it is a party or
by which any of them or the Collateral is bound or affected.

Ownership. Except for the liens in favor of Bank and the Gemino Credit Facility,
the Borrower, or one or more of them, now has or will hereafter acquire title to

C:\Documents and Settings\Iway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc

 
 

 

8.8

8.9

8.10

8.11

8.12

8.13

8.14

8.15

the Collateral free and clear of all prior claims, liens, encumbrances, and title
retention devices. Borrower is indefeasibly seized of the Real Property in fee
simple as of the date of the advance of Loan proceeds under this Agreement, and
has full power and lawful authority to mortgage and encumber the same, and that
the Real Property is free and clear of all encumbrances, except easements of
record acceptable to Bank and liens in favor of Bank and Permitted
Encumbrances (as that term is defined in the Mortgage).

Full Disclosure. None of the Loan Documents nor any statement or instrument
referred to therein or any other information, report, or statement delivered to the
Bank by the Borrower or any other party on their behalf contains any untrue
statement or omits to state a material fact necessary to make the statements herein

or therein not misleading.

Acceptance of Funds, Borrower’s acceptance of the Loan Proceeds under the
Loan Documents will be deemed to constitute a representation and warranty to the

Bank that: (a) there has been no material adverse change in Borrower’s financial
condition; (b) no Default has occurred; and (c) there is no litigation pending or
threatened against Borrower which would adversely affect its financial condition.

Corporate Existence. Borrower will and Guarantor are duly organized, legally
existing and in good standing under the laws of the State of their organization,
have the power to own their property and to carry on their business and are duly
qualified to do business and are in good standing in each jurisdiction in which the
character of the properties owned by any of them therein or in which the
transaction of its business makes such qualification necessary.

Enforceability. All of the Loan Documents when executed and delivered will be
valid, legally binding, and enforceable in accordance with their terms.

No Government Approval. No authorization or approval or other action by, and
no notice to or filing with any governmental authority or regulatory body is
required for the due execution, delivery and performance of any of the Loan
Documents to which it is a party.

Utilities. That all utility service necessary for the operation and maintenance of
the Real Property for its intended purpose, are available for the use of the
Borrower at the Real Property, including water supply, storm and sanitary sewer
facilities, electric, gas and telephone services.

Access. That adequate vehicular, pedestrian, and utility access for reasonably
direct ingress, egress, and service to and from the Real Property from publicly
owned and maintained paved roadways are available to the Real Property.

Environmental Concerns. That the Real Property has not been the subject of an
environmental impact study required by any Tribunal nor has such study been

CADocuments and Settings\tway\Local Settings\Temporary Internet Files\Content.Outiook\LHBP8JU8\Loan Agreement v2.doc

-10-

 
 

 

deemed necessary and the past, present or contemplated use of the Real Property
has not violated and does not violate any Environmental Laws and the Real
Property is not within an area identified by any Tribunal as an area of

contamination.

9. Affirmative Covenants. Until payment in full of the Note and/or satisfaction of the
Obligations under the Loan Documents, unless the Bank otherwise consents in writing, the
Borrower will perform or cause to be performed the following agreements:

 

9.1 Notice of Default. Borrower will give prompt notice to the Bank of: (a) any
Event of Default; (b) the instigation of any litigation against them which might
adversely affect their respective financial conditions; and (c) any other matter
which has resulted in an adverse change in their financial condition.

 

9.2 Records and Inspections. Borrower will keep and maintain full and accurate
accounts and records of its business operations according to GAAP, and will

permit the Agency and/or the Bank and their respective designated representatives
to have access thereto and make examination and copies thereof at all reasonable
times, to make audits, and to inspect the Collateral, by way of both scheduled and

unscheduled inspections.

9.3. Required Information. Borrower will furnish or cause to be furnished to the Bank
the following financial reports in form and substance satisfactory to Bank:

9.3.1 Quarterly Financial Statements. Within thirty (30) days after the end of
each calendar quarter the Borrower shall submit its balance sheet as of the
end of such quarter, and a compiled statement of income, including aged
receivables and payables, for the period commencing at the end of the
previous calendar year and ending with the end of such quarter. All
quarterly reports will be prepared in accordance with GAAP and signed by
an authorized representative of Borrower. This requirement shall be
satisfied by supplying Bank with the unaudited monthly consolidated
financial statements of Guarantor for such quarter.

9.3.2 Annual Reviewed Statements. As soon as available, and in any event will
within one hundred twenty (120) days after the end of each fiscal year
beginning with fiscal year ending September 30, 2010, Borrower and
Guarantor shall provide their respective complete Annual Reviewed
Financial Statement consisting of a Balance Sheet, Cash Flow Statement
and Income Statement, including aged receivables and payables, all in
form and scope acceptable to Bank. Said review shall be performed by a
Certified Public Accountant. This requirement shall be satisfied by
supplying Bank with the audited consolidated financial statements of

Guarantor.

C:\Documents and Settings\lway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc
-ll-

 
 

 

9.3.3 Federal Tax Returns. Borrower and Guarantor will each submit to Bank,
within thirty (30) days of the tax submittal deadline of each year, complete
copies of their respective Federal Tax Returns. If extensions are filed,
then a copy of such extension shall be due within the same thirty (30) day
period and the Tax Return shall be due within thirty (30) days of filing.
This requirement shall be satisfied by supplying Bank with the
consolidated tax return of Guarantor.

9.3.4 Additional Financial Reports. Upon request of Bank, Borrower shall
provide financial statements of any or all companies owned or managed

by Borrower in such form and substance and at such times as requested by
Bank. This requirement shall be satisfied by supplying Bank with the
audited or unaudited consolidated financial statements of Guarantor.

9.3.5 Subordinated Indebtedness or Obligations: Until payment in full of the

Loan, Borrower shall not repay any indebtedness or obligation to any
stockholder, owner, officer, or affiliate without the consent of Bank.

9.3.6 Other Information. Such other information concerning the business affairs
of the Borrower or others as the Bank might request from time to time.

9.3.7 Maximum Debt to Net Worth Ratio. The Borrower will maintain at all
times a ratio of total Long-Term liabilities to Adjusted Tangible Net
Worth of not greater than 9.00 to 1.0., tested annually beginning the end of
Borrower’s current Fiscal Year on September 30, 2011.

9.3.8 Minimum Current Ratio. The Borrower will maintain at all times a ratio
of current assets to current liabilities of not less than 1.20 to 1.0., tested
annually beginning the end of Borrower’s current Fiscal Year on

‘ September 30, 2011.

9.3.9 Minimum Debt Service Coverage Ratio (DSCR). Borrower shall at all

times maintain a Minimum Debt Service Coverage Ratio of 1.2:1
immediately preceding a determination date. DSCR shall be calculated as
follows: Earnings and cash receipts before Income Taxes, Depreciation,
and Amortization and before debt service for previous cumulative twelve
(12) month period divided by cumulative debt service on subject
indebtedness for same previous 12 months. The DSCR will be tested

quarterly.

9.4 Reimbursement of Bank. The Borrower will pay or will reimburse the Bank for
payment of all governmental charges, taxes, or penalties imposed on the
Collateral or the Loan Documents.

9.5 Additional Documents. The Borrower will promptly, on demand of the Bank,
execute all such additional agreements, contracts, indentures, documents,

 

C:\Documents and Settings\lway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc
-12-

 
 

 

9.6

9.7

9.8

9.9

9.10

corrective instruments, financing statements, and instruments in connection with
this Agreement as Bank might reasonably require.

Compensation. Compensation of officers or members of Borrower will be limited
to an amount that, when taken, will not adversely affect the repayment ability of
Borrower. This amount may not be increased year to year unless (1) an after-tax
profit was made in the preceding fiscal year; (2) the Borrower is and will remain
in compliance with covenants of the Loan Agreement, and (3) all of Borrower’s
debts are paid to a current status and (4) prior written concurrence of the Bank is

obtained.

Use and Zoning Compliance. The Borrower covenants and agrees to comply with
all building, subdivision, zoning and similar ordinances and regulations applicable

to the operation of the Real Property and upon Bank’s written request the
Borrower shall obtain and deliver to the Bank the original or true copies of all
subdivision, building, zoning, use and other permits required with respect to the

Real Property.

Easements and Restrictive Covenants. The Borrower covenants that all future
easements and restrictive covenants purporting to affect the Real Property shall be
submitted to the Bank for its approval prior to the execution thereof by Borrower,
which approval shall not be unreasonably conditioned, withheld or delayed, with
all proposed easements being accompanied by a survey showing the location
thereof. The Borrower further covenants to comply with all easements and
restrictive covenants affecting the Real Property.

Conveyances; Encumbrances. Borrower covenants that it will not sell, transfer, or
convey all or any portion of the Real Property, nor create, assume or suffer to
exist any mortgage, pledge, security interest, lien or encumbrance on the Real
Property (other than the Permitted Encumbrances), without the Bank’s prior

written consent.

Operation of the Real Property. At all times while owning and operating the Real
Property, the Borrower covenants and agrees that:

9.10.1 The Borrower shall comply with the requirements or all applicable federal,
state and local environmental, occupational health, safety and sanitation
Laws, ordinances, codes, rules and regulations, permits, licenses and
interpretations and orders of regulatory and administrative Tribunals with
respect to the Real Property. Without limiting the generality of the
foregoing, the Borrower agrees to comply with all requirements of
CERCLA/SARA and RCRA/HSWA, the Federal Water Pollution Control
Act, the Federal Clean Air Act, the Toxic Substances Control Act, all as
amended, and all air, water and hazardous and solid waste Laws of the

State of Oklahoma,

C:\Documents and Settings\lway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc

-13-
 

 

9.10.2 The Borrower shall immediately, as reasonably practicable, notify the
Bank of and provide the Bank with copies of any notifications of
discharges or releases or threatened releases or discharges of a Polluting
Substance on, upon, into, or from the Real Property which are given or
required to be given by or on behalf of the Borrower to any federal, state
or local Tribunal, and such copies of notifications shall be delivered to the
Bank at the same time as they are delivered to the Tribunal. The Borrower
further agrees to promptly undertake and diligently pursue to completion
any appropriate and legally required or authorized remedial containment
and cleanup action in the event of any release or discharge or threatened
release or discharge of a Polluting Substance on, upon, into or from the

Real Property, and

9.10.3 At all times while owning and operating the Real Property, the Borrower
agrees to maintain and retain complete and accurate records of all releases,
discharges or other disposal of Polluting Substances on, onto, into or from
the Real Property, including without limitation, records of the quantity and
type of any Polluting Substances disposed of on or about the Real

Property.

10. Negative Covenants. The Borrower covenants and agrees that until payment in full of all
of the Obligations owing to the Bank under the Loan Documents, unless the Bank consents in

writing:

10.1

10.2

Creation of Liens. Except for the liens in favor of the Bank, the Borrower will not
create, assume, or suffer to exist, any mortgage, vendor’s lien, pledge, security
interest, encumbrance, or other lien against any of the Collateral, whether now
owned or hereafter acquired. Bank acknowledges and agrees that Borrower may
enter into the Gemino Credit Facility on or after the closing of the Loan, and Bank
shall approve and subordinate its security interest in the Collateral described as
“Accounts Related Collateral” in the Gemino intercreditor agreement to the
additional indebtedness thereunder; provided that (a) on the date of the closing of
the Gemino Credit Facility no Default shall have occurred and be continuing
under this Agreement or any of the Loan Documents and (b) Bank and Gemino
shall execute an intercreditor agreement, in the form attached hereto as Exhibit A
to this Agreement.

Limitation of Indebtedness. Borrower will not create, incur, assume or permit to
exist, directly or indirectly, any additional indebtedness except: (a) indebtedness
to Bank; (b) trade indebtedness (which shall not include any borrowing, trade
acceptance or notes given in settlement of trade indebtedness) incurred in the
ordinary course of business and not in dispute or more than sixty (60) days past
due; (c) existing indebtedness and existing obligations previously disclosed to
Bank in writing; (d) extended repayment agreements with CMS; (e) the Gemino
Credit Facility; purchases and/or leases of fixed assets under Section 10.4; and
(f) indebtedness which shall be consented to by Bank in writing in advance, in

 

F:\WPDOC\9557003 \Loan Agreement v2.doc

-14-
 

 

Bank’s sole but reasonable discretion, and if required by Bank, subordinated to
the Obligations by a written agreement satisfactory to Bank in form and

substance.

10.3 Liquidation or Merger. The Borrower shall not liquidate, dissolve or enter into
any consolidation, merger, partnership, joint venture, syndicate, pool, or other
combination, or convey, sell, assign or lease any substantial part of its assets or
business without the prior written consent of the Bank.

10.4 Sale or Purchase of Fixed Assets, etc. Borrower will not invest in additional fixed
_ asset purchases and/or leases in an annual aggregate of more than $500,000.00
without concurrence of Bank. Borrower will not lease, sell, transfer, or otherwise
encumber fixed assets without the concurrence of the Bank. Disposition of fixed

assets serving as Collateral for the Loan must also have the concurrence of USDA

Rural Development.

10.5 Dividends: Distribution. Borrower shall not pay or permit to be paid any dividend
or make any distribution of any assets or make any advances or loans to members,
owners, stockholders, officers, employees, or affiliates without the prior written
consent of Bank. Bank hereby consents to the following distributions after the

closing of the Loan:

10.5.1 Borrower may distribute to Guarantor the Home Office Reimbursement
received by Borrower, from time to time, during the term of the Loan;
provided that Bank may suspend its approval by written notice to
Borrower upon the occurrence of a Default. Borrower shall not pay any
other management fees to Guarantor or any affiliate of Borrower unless a
written methodology proposal for such fees is submitted to and approved
by Bank in writing; provided that Bank may suspend any such approval by
written notice to Borrower and Guarantor upon the occurrence of a

Default.

10.6 Investments. Outside investment and loans/advances to members, owners,
officers, or affiliates shall require the prior written consent of the Bank. Loans
from members, owners, officers, or affiliates shall be subordinated to the Loan or
converted to stock. No payments are to be made on these debts unless the Loan

are current and in good standing.

10.7 Contingent Liabilities. Borrower will not assume, guarantee, endorse, or
otherwise become contingently liable for the obligation of any person, firm, or

corporation.

10.8 Other Agreements. Borrower will not enter into any agreement which limits or
restricts their ability to comply with the terms of this Agreement.

11. Default. The Bank may terminate all obligations of the Bank to make further
disbursements under the Loan Documents, including the Note, and the Bank may declare all

C:\Documents and Settings\lway\Loca! Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc
~]5-

 
 

 

indebtedness and Obligations owing to the Bank evidenced by the Loan Documents to be
immediately due and payable if any of the following events occur:

11.1

11.2

11.3

11.4

11.5

11.6

11.7

11.8

119

11.10

11.11

Nonpayment of Note. Default in payment within ten (10) days of when due of
any interest on or principal on the Note; or

Other Nonpayment. Default in payment when due of any amount payable to the
Bank under the terms of this Agreement, any of the Loan Documents; or

Breach of Agreement. Default in the performance or observance of any covenant
contained in any of the Loan Documents; or

Application of Loan Proceeds. Any failure to apply the loan proceeds pursuant to
the provisions as provided herein; or

Representations and Warranties. Any representation, statement, certificate,
schedule or report made or furnished to the Bank proves to be false or erroneous

in any material respect at the time of the making thereof or any warranty ceases to
be complied with in any material respect; or

Insolvency. The admission by the Borrower of an inability to pay debts as such
debts mature or an assignment for the benefit of creditors; or

Bankruptcy. The filing of a petition in either a voluntary case or an involuntary
case of bankruptcy, reorganization, insolvency, liquidation or receivership

proceedings by or against Borrower; or

Judgment. Entry by any court of a final judgment against the Borrower, or the
Collateral, or an attachment of any Collateral in excess of $100,000.00;

Casualty Loss. Substantial damage or destruction of all or substantially all of the
Collateral not otherwise covered by insurance; or

Notice and Right to Cure. Borrower shall be given notice and thirty (30) business
days in which to cure defaults caused by the events described in items 11.2
through 11.9. No notice or right to cure any other defaults shall be required.
Should Borrower fail to cure a default as provided herein, in addition to all other
remedies available to Bank, Bank may assess Default Interest as provided in the
Note from the date of Borrower’s original breach of the covenant.

Violation of Lending Restriction. A breach of the Lending Restriction covenant
as provided in Section 2.1 shall constitute a default hereunder.

12. Remedies. In the Event of Default or at Maturity:

C:\Documents and Settings\lway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc

-16-

 
 

 

12.1

12.2

12.3

12.4

12.5

12.6

Acceleration of Indebtedness. The Bank may accelerate payment of all of the
indebtedness evidenced by the Note and all other indebtedness owing under the
Loan Documents and declare the same to be immediately due and payable, and
the Bank will thereafter be entitled to foreclose the Mortgages and proceed to
selectively and successively enforce its rights under the Loan Documents or any
one or more of them; provided that if any Default occurs under paragraph 11.6 or
paragraph 11.7 hereof, all indebtedness evidenced by the Borrower’s Note and the
other Loan Documents will be automatically accelerated without an election of
the Bank and will become immediately due and payable without protest,
presentment, notice or demand, all of which are hereby expressly waived by the
Borrower, and the Bank will thereafter be entitled to selectively and successively
enforce its rights under the Loan Documents or any one or more of them.

Selective Enforcement. In the event the Bank elects to selectively and
successively enforce its rights under any one or more of the instruments securing
payment of the indebtedness evidenced by the Loan Documents, such action will
not be deemed a waiver or discharge of any other lien or encumbrance securing
payment of such indebtedness until such time as the Bank has been paid in full all

sums owing to Bank.

Waivers: Amendments. No waiver of any provision of any of the Loan
Documents, nor consent to any departure therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Bank and then such
waiver, consent or amendment shall be effective only in the specific instance and
for the specific purpose for which given. Any amendment to the Loan Documents
must be in writing signed by the Bank.

 

Deposits: Set off. Regardless of the adequacy of any other collateral held by the
Bank, any deposits or other sums credited by or due from the Bank to the
Borrower will at all times constitute collateral security for all Obligations and
may be set off against any and all liabilities, direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, to Bank. The
rights granted by this paragraph will be in addition to the rights of the Bank under
any statutory banker’s lien or right of common law set off.

Performance by the Bank. The Bank will at any time after Default have the right
(but not the obligation) to pay any secured or unsecured claim (whether prior or
subordinate to the liens held by the Bank) affecting the Collateral, in such manner
as the Bank determines. The Borrower hereby authorizes the Bank to increase the
indebtedness owing to the Bank by the cost of satisfying claims against the
Collateral and agrees that the Loan Documents will evidence and secure payment
of such costs whether or not the total funds advanced exceed the face amount of

the Loan Documents.

Waiver of Rights. Each party hereto waives all rights, if any, as an
accommodation party and/or surety.

C:\Documents and Settings\lway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc

-17-
 

 

13.

12.7

Cumulative Remedies. No failure on the part of the Bank to exercise and no
delay in exercising any right hereunder will operate as a waiver thereof, nor will
any single or partial exercise by the Bank of any right hereunder precludes any
other or further right of exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not alternative.

Miscellaneous. It is further agreed as follows:

13.1

13.2

13.3

13.4

Survival of Representations. All representations and warranties made herein will
survive the making of the loans hereunder and the delivery of the Loan
Documents and will continue during the term of the loan evidenced by the Loan

Documents and all renewals thereof.

Expenses. The Borrower agrees to reimburse the Bank for all attorneys’ fees and
expenses resulting from or incidental to the negotiation and preparation of the
Loan Documents, and the collection or enforcement of the Loan Documents, of
the protection or the Bank’s rights in the Collateral in the event of Default.

Indemnification. The Borrower hereby agrees to indemnify and hold the Bank
harmless from any and all liability, loss and expense, including attorneys’ fees,
whether incurred by retainer, salary or otherwise, incurred by such parties in good
faith (a) in complying with or enforcing the terms of this Agreement or the Loan
Documents or (b) as a result of any claim made by any party under the laws of
any governmental entity, including, but not limited to state or federal securities or

tax laws.

Notices. All notices, requests, and demands will be served personally or by
registered or certified mail as follows:

The Borrower: CAH Acquisition Company 6, LLC
105 Hospital Dr.
Sweet Springs, MO 65351
Attn: Lawrence J. Arthur

Bank: First Liberty Bank
9601 N. May Ave.
Oklahoma City, OK 73120
Attn: JP Fitzgerald

Copy To: Blaney and Tweedy, PLLC
P.O. Box 657
Oklahoma City, OK 73101
Attn: Kevin Blaney

C:\Documents and Settings\tway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc

-18-
 

 

or at such other address as any party hereto designates for such purpose in a
written notice to the other parties hereto. Unless otherwise provided in this
Agreement, notices will be deemed to have been given on the date notice is
served personally or the date which is three (3) calendar days following the date
on which such notice is placed in the United States mail, properly addressed,

postage prepaid.

13.5 Limitation of Liability - Indemnification. In administering the loan evidenced
and secured by the Loan Documents and dealing with the Collateral, the Bank

makes no representation and assume no responsibility with respect to: (a) the
value, marketability, quality, quantity, ownership or condition of any of the
Collateral: (b) the validity, collectibility of any instrument, certificate, inventory,
appraisal, opinion or other document delivered or to be delivered to Bank in
connection with the Loan Documents. Nothing in the Loan Documents will
entitle any person to be deemed a third party beneficiary thereof. The Bank will
have the right to consult with legal counsel of Bank’s choice and to be fully
exonerated from liability for any action taken in good faith in accordance with the
advice of such legal counsel. Borrower shall indemnify and hold the Bank
harmless from any and all liability, loss and expense, including attorneys’ fees,
incurred by Bank (a) in complying with or enforcing the terms of this Agreement
or the Loan Documents or (b) as a result of any claim made by any party under
the laws of any governmental entity, including, but not limited to any state or

federal securities or tax laws.

13.6 Construction. This Agreement, the Loan Documents and all other documents
issued under this Agreement are intended to be contracts made under the laws of
the State of Oklahoma and are to be construed in accordance with the laws of said
state. Nothing in this Agreement will be construed to constitute the Bank as a
joint venturer, with the Borrower or any other party related thereto or to constitute
a partnership. Except for the defined terms which appear in the subparagraphs
under Paragraph 1 of this Agreement, the descriptive headings of the paragraphs
of this Agreement are for convenience only and are not to be used in the
construction of the content of this Agreement. This Agreement may be executed
in multiple counterparts, each of which will be an original instrument, but all of
which will constitute one agreement.

13.7. Binding Effect. This Agreement will be binding on the Borrower or other party
who executes same, and their respective successors and assigns and will inure to
the benefit of the Bank, and the Bank’s respective successors and assigns. Bank
may assign its rights hereunder, in part or as a whole, and may assign any Loan
Document executed and delivered to Bank.

13.8 Venue and Jurisdiction. It is agreed that the debt evidenced by the Loan
Documents was contracted in Oklahoma County, Oklahoma, the Note, the Loan
Documents and all other instruments of indebtedness are hereby deemed to have
been given when received and accepted by the Bank at the Bank’s banking house

 

CADocuments and Settings\lway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc
-19-

 
 

 

in Oklahoma City, Oklahoma. Borrower hereby waives all objections to venue
and consents to the jurisdiction of any state or federal court located in Oklahoma
County, Oklahoma or the county in which the Real Property is situated, in
connection with any action instituted by the Bank by reason of or arising out of
the execution, deliver, or performance of any of the Loan Documents.

13.9 Severability. In case any one or more of the provisions contained in the Loan
Documents should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein will not in any way be affected or impaired thereby.

13.10 Usury. It is the intention of the parties hereto to conform strictly to applicable
usury laws now in force. Accordingly, if the transactions contemplated hereby
would be usurious under applicable law, then, in that event, notwithstanding
anything to the contrary in any of the Loan Documents or in any other instrument
or agreement entered into in connection with or as security for the Loan
Documents, it is agreed as follows: (i) the aggregate of all consideration that
constitutes interest under applicable law and that is contracted for, charged or
received under this Agreement or under any of the Loan Documents (whether
designated as interest, fees, indemnities, payments or otherwise) shall under
circumstances exceed the maximum amount of interest permitted by applicable
law calculated on the basis of the actual number of days elapsed over a year of
three hundred sixty-five (365) days or three hundred sixty-six (366) days, as the
case may be, and any excess shall be canceled automatically and, if theretofore
paid, shall be credited on the Note by the holder thereof (or, if the Note and all
other indebtedness owing under the Loan Documents have been paid in full,
refunded to the Borrower); and (ii) in the event that the maturity of the Note is
accelerated by reason of an election of the Bank resulting from a Default under
this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest may never include
more than the maximum amount permitted by applicable law, and excess interest,
if any, provided for in this Agreement or otherwise shall be canceled
automatically as of the date of such acceleration or prepayment and, if theretofore
paid, shall be credited on the Note (or, if the Note and all other indebtedness
under the Loan Documents have been paid in full, refunded to the Borrower). All
sections and provisions of this Agreement, the Note, the Loan Documents and the
other instruments now or hereafter executed in connection with or as security for
any of such agreements or instruments, including without limitation those sections
and provisions calling for the calculation of interest on the basis of the actual
number of days elapsed over a year of three hundred sixty (360) days, are subject
to this paragraph 13.10, which limits the maximum amount of interest.
Notwithstanding anything contained herein to the contrary, the Bank will not be
required to advance any funds if on the date of any proposed advance the
prevailing interest rate which the Bank intends to charge (including rates of
discount and commissions with respect to bankers acceptance financing) would
violate the usury laws of the State of Oklahoma.

C:\Documents and Settings\lway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc
-20-

 
 

 

13.11 Mistakes — Liquidated Damages. Borrower and each party hereto, hereby
expressly waive any mistake, inaccuracy, or misstatement made in connection
with the preparation of the Loan Documents. Each agrees that the maximum
liability which may be incurred by Bank due to any such mistake, inaccuracy, or
misstatement shall be collectively One Thousand and 00/100 Dollars ($1,000.00),
such sum being agreed upon as liquidated damages collectively available for their

total damages hereunder.

In addition, in the event the Loan Documents or any one of them misstates or
inaccurately reflects the true and correct terms and provisions of said Loan
Document(s) and said misstatement or inaccuracy is due to unilateral mistake on
the part of Bank, mutual mistake on the part of Bank and/or Borrower, or clerical
error, then in such event, upon request by Bank and in order to correct such
misstatement or inaccuracy, the parties hereto, as needed, shall execute such new
documents or initial such corrected original documents as Bank may deem
necessary to remedy said inaccuracy or mistake. A failure to initial or execute
such documents as requested shall constitute a default under the Loan Documents.
Furthermore, if, at any time, the USDA requests a correction or modification to
any of the Loan Documents as a condition precedent to issuance of its Loan Note
Guaranty or otherwise, Borrower shall agree to such modification and execute the
appropriate documents to effect such modification as requested by Bank or
USDA. A failure to execute such documents as requested shall constitute a

default under the Loan Documents.

13.12 Entire Agreement. The Loan Documents and all documents executed in
connection therewith constitute the entire agreement among parties hereto and

encompassing their entirety all prior written and oral negotiations,
understandings, representations, warranties and agreements among such parties.

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the date first above written.

BORROWER:

CAH ACQUISITION COMPANY 6,
LLC, d/b/a I-70 Community Hospital, a
Delaware limited liability company

Ze

By: —
LAWRENEE J. ARTHOR, President

C:\Documents and Settings\tway\Local Settings\Temporary Intemet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc
-21-

 
 

 

GUARANTOR:
HMC/CAH CONSOLIDATED, INC., a

Delaware corporation

 

By:
LAWREN€E” J. ARTAUR, President &
CEO
BANK:
FIRST LIBERTY BANK
By:

 

Jp FITAGERADD, Sr. Vice-President

C:\Documents and Settings\lway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc
-22-
 

 

SCHEDULE 1

DISBURSEMENT OF LOAN PROCEEDS AT CLOSING
(As of December 6, 2010)

Name of Creditor Amount of Disbursement

 

LNV Corporation/USDA Loan $ = 7,285,023.00
Medicare ERP $ 834,310.00
MOB Construction $ 681,000.00
Alma Clinic Construction and Furnishings $ 0.00
MOB/Clinic FF&E $ 50,000.00
USDA Loan Fee $ 83,700.00
Bank Origination Fee $ 46,500.00
Loan Packing Fee $ 46,500.00
Bank Legal Fees $ 10,250.00
Appraisal Fees $ 15,616.00
Construction Interest $ 25,000.00
Working Capital $ 222,000.00
Misc $ 101.00

$ —9,300,000.00

C:\Documents and Settings\lway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc
-23-

 
 

 

SCHEDULE 2
REQUEST FOR ADVANCE
CAH ACQUISITION COMPANY 6, LLC

Date: Borrower: CAH Acquisition Company 6, LLC

 

For the Period From: Property Address: 105 Hospital Drive, Sweet
Springs, Missouri 65351

To: First Liberty Bank
Attn: JP Fitzgerald
9601 N. May Avenue
Oklahoma City, OK 73120

To: Draw Frequency: Monthly

Pursuant to the Loan Agreement dated effective December 6, 2010 (“Agreement”) for the subject
Loan, the Borrower hereby authorizes and requests an advance in the amount of $
which is calculated as set forth on Schedule 1 attached hereto.

In connection with and in order to induce the Bank to advance the amount requested above, the
Borrower hereby represents, warrants and stipulates as follows:

1, Each item of information stated in the attached Schedule 1 are true and correct as
of the date of this Request For Advance and, unless the Bank is notified to the contrary prior to
the disbursement of the advance requested, will be so on the date thereof.

2. All sums previously requested have been applied to the payment of construction
costs heretofore incurred.

3. Accompanying this Request For Advance on Schedule 1 are true, complete and
correct copies of all purchase orders, receipted bills, bills of sale, contracts, statements, invoices
or agreements evidencing or substantiating the items of construction costs which are covered by

this Request For Advance.

CAH ACQUISITION COMPANY 6,
LLC, a Delaware limited liability company

By:

 

LAWRENCE J. ARTHUR, President

CADocuments and Settings\lway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc

 
 

 

Exhibit A — Intercredtior Agreement

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT (“Agreement”), dated as of December 6, 2010,
is among (i) GEMINO HEALTHCARE FINANCE, LLC, a Delaware limited liability company
(“Gemino”), (ii) FIRST LIBERTY BANK (“Bank”), having an address of 9601 N. May Avenue,
Oklahoma City, OK 73120, and (iii) CAH ACQUISITION COMPANY 6, LLC, a Delaware
limited liability company (together with each of its successors and permitted assigns, the

“Borrower”).

WHEREAS, Gemino has made and/or may in the future make certain revolving loans and
other credit accommodations available to Borrower and certain of its affiliates; and

WHEREAS, Bank has made certain credit accommodations available to Borrower; and

WHEREAS, Gemino and Bank have each filed or may hereafter file financing statements
under the UCC with respect to the assets of Borrower; and

WHEREAS, Gemino and Bank desire to agree to the relative priority of their respective
Liens on the Collateral (as such terms are hereinafter defined) and certain other rights, priorities

and interests.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained, and for other good and valuable consideration, it is hereby agreed as follows:

1. Definitions.

When used herein (a) terms defined in the UCC that are not otherwise defined herein
shall have the meanings assigned to such terms in the UCC, and (b) the following terms shall

have the following definitions:

1.1 “Account” means a right to payment of a monetary obligation, whether or not
earned by performance for services rendered or to be rendered or for a secondary obligation
incurred or to be incurred, including but not limited to (a) the third party reimbursable portion of
accounts receivable owing to Borrower (whether billed or unbilled) arising out of the delivery by
Borrower of medical, surgical, diagnostic or other professional, medical or dental services and/or
the supply of goods related to any of such services (whether such services are supplied by
Borrower or a third party), including all rights to reimbursement under any agreements with any
account debtor or other Person obligated on any Account, (b) all accounts, general intangibles,
rights, remedies, guarantees, and Liens in respect of the foregoing, all rights of enforcement and
collection in respect of the foregoing, all books and records evidencing or related to the
foregoing, and all rights under the Gemino Credit Agreement in respect of the foregoing, (c) all
information and data compiled or derived by Borrower in respect of such accounts receivable,
subject to the confidentiality rights under applicable law and (d) all proceeds of any of the
foregoing. The term “Account” includes health-care insurance receivables.
 

 

1.2 “Accounts Related Collateral” shall mean (i) all accounts, payment intangibles,
instruments and other rights to receive payments of Borrower (including without limitation the
Accounts), whether now existing or hereafter arising or acquired, (ii) all related general
intangibles (including without limitation, contract rights and intellectual property), chattel paper,
documents, supporting obligations, letter of credit rights, commercial tort claims, rights,
remedies, guarantees and collateral evidencing, securing or otherwise relating to or associated
with the property in subpart (i) above, including without limitation all rights of enforcement and
collection, (iii) all lockboxes and deposit accounts into which proceeds of Accounts are
deposited, all funds received thereby or deposited therein, any deposit or other account into
which such funds are transferred or deposited, and any checks or instruments from time to time
representing or evidencing any of the same, (iv) all books and records of Borrower evidencing or
relating to or associated with any of the foregoing, (v) all information and data compiled or
derived by Borrower with respect to any of the foregoing (other than any such information and
data subject to legal restrictions of patient confidentiality), and (vi) all collections, receipts and
other proceeds (cash and noncash) derived from any of the foregoing.

1.3 “Bank Loan Agreement” shall mean that certain Loan Agreement dated as of
December 6, 2010, by and between Bank and Borrower, as amended, restated, modified or
supplemented (to the extent permitted in this Agreement) from time to time.

1.4 “Bank Loan Documents” shall mean the Bank’s Loan Agreement and all other
documents, instruments and agreements at any time executed and/or delivered by Borrower or
any other Obligor with or in favor of Bank in connection with the Loan Agreement, as the
foregoing may be amended, restated, modified or supplemented (to the extent permitted in this

Agreement) from time to time.

1.5 “Bank Claim” shall mean all “Loan Obligations” of Borrower to Bank as defined
by the term “Obligations” as set forth in the Bank Loan Agreement, including but not limited to
all sums loaned and advanced to or for the benefit of Borrower at any time, any interest thereon
and fees (whether or not such interest and fees are permitted in an Insolvency Proceeding), any
future advances, any costs of collection or enforcement, including reasonable attorneys’ and

paralegals’ costs, fees and any prepayment premiums.

1.6 “Bank Senior Collateral” shall mean the Collateral in which Bank has a senior
Lien as described in and provided by Section 2.1.

1.7. “Gemino Claim” shall mean all “Obligations” of Borrower to Gemino as defined
and set forth in the Gemino Credit Agreement, including but not limited to all sums loaned and
advanced to or for the benefit of Borrower at any time, any interest thereon and fees (whether or
not such interest and fees are permitted in an Insolvency Proceeding), any future advances,
obligations with respect to any letters of credit issued or guaranteed by Gemino for the account
of Borrower, and any costs of collection or enforcement, including reasonable attorneys’ and

paralegals’ costs, fees and any prepayment premiums.

1.8  “Gemino Credit Agreement” shall mean that certain Joinder No. __ and
Amendment No. __ to Credit Agreement dated as of by and among Gemino,

CADocuments and Settings\lway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc
Intercreditor Agreement, Page 2
 

 

Borrower and certain of Borrower’s affiliates, as amended, restated, modified or supplemented
from time to time in accordance with the terms of this Agreement.

1.9  “Gemino Loan Documents” shall mean the Gemino Credit Agreement and all
other documents, instruments and agreements at any time executed and/or delivered by Borrower
with or in favor of Gemino in connection with the Gemino Credit Agreement as the foregoing
may be amended, restated, modified or supplemented from time to time in accordance with the

terms of this Agreement.

1.10 “Gemino Senior Collateral” shall mean the Collateral in which the Gemino has a
senior Lien as described in and provided by Section 2.1.

1.11 “Collateral” shall mean all assets, property and interests in property, real or
personal, now owned or hereafter acquired by Borrower and wherever located, against which

Gemino or Bank has a Lien and the proceeds and products thereof.

1.12 “Insolvency Proceeding” shall mean (a) any case or proceeding under the U.S.
Bankruptcy Code or any other federal or state bankruptcy, insolvency, reorganization or other
law affecting creditor’s rights or any similar proceeding seeking any stay, reorganization,
arrangements, composition or readjustment of the obligations and indebtedness of any Person,
(b) any proceedings seeking the appointment of any trustee, receiver, liquidator, custodian or
other insolvency official with similar powers, (c) any proceedings for liquidation, dissolution or
other winding up of the business or (d) any assignment for the benefit of creditors or any

marshalling of assets.

1.13 “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, security interest, encumbrance, lien, security agreement or
transfer intended as security including, without limitation, any conditional sale or other title
retention agreement, the interest of a lessor under a capital lease or financing lease.

1.14 “Lien Enforcement Action” shall mean (a) any action by Gemino or Bank to
foreclose on its Lien on any portion of the Collateral, (b) any action by Gemino or Bank to take
possession of, sell or otherwise realize (judicially or non-judicially) upon any portion of the
Collateral (including, without limitation by setoff or notification of account debtors but not
including cash management services or the collection of accounts through lock box or blocked
account arrangements) and/or (c) the commencement by Gemino or Bank of any legal
proceedings against or with respect to any portion of the Collateral to facilitate the actions

described in clauses (a) or (b) above.

1.15 “Lien Enforcement Notice” shall mean a written notice delivered by either
Gemino or Bank to the other lender stating that an “Event of Default” (as defined in the Gemino
Credit Agreement or Bank Loan Agreement, respectively) has occurred and is continuing and
that Gemino or Bank, as applicable, intends to commence a Lien Enforcement Action.

1.16 “Obligor® shall mean each Person, and “Obligors” shall mean the collective
reference to any and all Persons, liable on or in respect of all or any portion of the Gemino Claim
or the Bank Claim, as applicable, and each of their respective successors and assigns.

C:\Documents and Settings\lway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc
Intercreditor Agreement, Page 3

 
 

 

1.17 “Other lender” shall mean, (i) with respect to Gemino, Bank, and (ii) with respect
to Bank, Gemino.

1.18 “Payment in Full” or “Paid in Full” shall mean, with respect to the Gemino Claim,
the irrevocable termination of the credit commitments under the Gemino Credit Agreement and
the payment in full in cash of all of the Gemino Claim, and, with respect to the Bank Claim, the
payment in full in cash of all of the Bank Claim.

1.19 “Person” shall mean any individual, sole proprietorship, partnership, corporation,
limited liability company, limited liability partnership, joint venture or any other entity.

1.20 “Real Estate” shall mean the real property leased or owned by the Borrower
located at Horton Community Hospital, 240 W 18th Street, Horton, KS 66439.

1.21 “UCC” shall mean the Uniform Commercial Code as the same may be amended
and in effect from time to time in the Commonwealth of Pennsylvania.

2. Intercreditor Agreement.
2.1 Lien Priorities.

(a) Notwithstanding the date, manner or order of perfection of the Liens
granted to Gemino and Bank, and notwithstanding any provisions of the UCC, or any applicable
law or decision or the Gemino Loan Documents or the Bank Loan Documents, or whether either
Gemino or Bank holds possession of all or any part of the Collateral, as between Gemino and

Bank,

(i) Gemino shall have a first and prior Lien on all Accounts Related
Collateral of Borrower, and Bank shall have a second and subordinate Lien on all
Accounts Related Collateral of Borrower; and

(ii) Bank shall have a first and prior Lien on all Collateral of Borrower
(other than Accounts Related Collateral).

(b) The priorities of the Liens provided in Section 2.1 shall not be altered or
otherwise affected by any amendment, modification, supplement, extension, renewal,
restatement, replacement, or refinancing of the Gemino Loan Documents and the Gemino Claim
or the Bank Loan Documents and the Bank Claim, nor by any action or inaction which Gemino
or Bank may take or fail to take in respect of the Collateral.

2.2 Distribution of Proceeds of Collateral. All proceeds of Collateral shall be
distributed in accordance with the following procedure, to the extent permitted by law:

(a) All proceeds of Gemino Senior Collateral shall be paid (i) first, to Gemino
for application to the Gemino Claim until Payment in Full of the Gemino Claim and (ii) second,
(A) with respect to any residual proceeds in which Bank has a Lien, to Bank for application to
the Bank Claim until Payment in Full of the Bank Claim and, thereafter, to the Borrower or as

 

C:\Documents and Settings\lway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc
Intercreditor Agreement, Page 4

 
 

 

otherwise required by applicable law and (B) with respect to any residual proceeds in which
Bank does not have a Lien, to the Borrower or as otherwise required by applicable law;

(b) All proceeds of Bank Senior Collateral shall be paid (i) first, to Bank for
application to the Bank Claim until Payment in Full of the Bank Claim and (ii) second, to the
Borrower or as otherwise required by applicable law.

 

2.3 Enforcement Actions. Each of Gemino and Bank agrees not to commence any
Lien Enforcement Action until a Lien Enforcement Notice has been given to the other lender.
Subject to the foregoing, Gemino and Bank agree that:

 

(a)  Gemino may, at its option, take any action to accelerate payment of the
Gemino Claim and to foreclose or realize upon or enforce any of its rights with respect to
Gemino Senior Collateral, without the prior written consent of Bank; and further provided, that
Gemino shall not take any action to foreclose or realize upon or to enforce any of its rights with
respect to any of the Bank Senior Collateral without Bank’s prior written consent.

(b) Bank may, at its option, take any action to accelerate payment of the Bank
Claim and to foreclose or realize upon or enforce any of its rights with respect to the Bank Senior
Collateral without the prior written consent of Gemino; and further provided, that Bank shall not
take any action to foreclose or realize upon or to enforce any of its rights with respect to any of
the Gemino Senior Collateral without Gemino’s prior written consent.

(c) If both Gemino and Bank elect to proceed with any Lien Enforcement
Action under the Gemino Loan Agreement and the Bank Loan Agreement, respectively, then
each party shall proceed with the Lien Enforcement Action of Liens on any Collateral in which
each party has a senior Lien as described in and provided by Section 2.1 without prejudice to the

other lender to join in any proceedings.

(d) Gemino may enter upon the Real Estate, whether leased or owned, without
force or process of law and without obligation to pay rent or compensation to Bank for a period
of ninety (90) days from the date of receipt by Bank of an Lien Enforcement Notice from
Gemino, unless an extension is agreed to in writing by Bank and Gemino.

2.4 Releases of Collateral. In the event that Gemino is required pursuant to the terms
of the Gemino Loan Documents to release its Liens on any of the Gemino Senior Collateral or in
the event that Gemino voluntarily elects to release its Liens on any of the Gemino Senior
Collateral in connection with a sale or other disposition of any of the Gemino Senior Collateral
by Borrower or any Obligor in a transaction consented to by Gemino or in connection with any
sale or other disposition of Gemino Senior Collateral by Gemino in any Lien Enforcement
Action, Bank shall consent to such sale or other disposition and release its Liens on Gemino
Senior Collateral promptly upon request by Gemino; provided, that the release, sale, or
- disposition is a bona fide transaction or the equivalent of the fair market value of the Gemino

Senior Collateral and the proceeds from the sale are applied to the Gemino Claim to the extent
and in the manner set forth in the Gemino Credit Agreement.

C:\Documents and Settings\iway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc
Intercreditor Agreement, Page 5
 

 

2.5  Accountings. Gemino and Bank agree to render accountings to the other upon
request, giving effect to the application of proceeds of Collateral in which the other lender has a

Lien as hereinbefore provided.

1.6 Notices of Defaults. Gemino and Bank agree to endeavor to give to the other
lender copies of any notice of the occurrence of an Event of Default under the Gemino Loan
Documents and Bank Loan Documents, respectively, simultaneously with the sending of such
notice to Borrower, but the failure to do so shall not affect the validity of such notice or create a
cause of action against the Person failing to give such notice or create any claim or right on
behalf of any third party or affect the relative priorities of Gemino’s and Bank’s Liens on the
Collateral. The sending or receipt of such notice shall not obligate the recipient to cure such

Event of Default.

27 UCC Notices. In the event that Gemino or Bank shall be required by the UCC or
any other applicable law to give notice to the other lender of intended disposition of Collateral,
such notice shall be given in accordance with Section 3.7 hereof and ten (10) days’ notice shall

be deemed to be commercially reasonable.

2.8 Post Bankruptcy Financing Issues. This Agreement shall be applicable both
before and after the filing of any petition by or against Borrower or any Obligor under the U.S.
Bankruptcy Code and all references herein to Borrower or Obligor shall be deemed to apply to
Borrower and such Obligor as debtor-in-possession and all allocations of payments between
Gemino and Bank, shall, subject to any court order approving the financing or use of cash
collateral of the Borrower as debtor-in-possession, continue to be made after the filing thereof on
the same basis that the payments were to be applied prior to the date of the petition.

2.9 Information Sharing. In the event that either Gemino or Bank shall, in the
exercise of its respective rights under the Gemino Loan Documents or the Bank Loan
Documents, receive possession or control of any books and records which contain information
identifying or pertaining to any of the property of Borrower or any other Obligor in which the
other lender has been granted a Lien, it shall notify the other lender that it has received such
books and records and shall, as promptly as practicable thereafter, make available to the other
lender duplicate copies of such books and records in the same form as the original. All expenses
incurred by either Gemino or Bank in performing its obligations under this paragraph shall be
borne by Borrower and shall constitute part of the Gemino Claim or Bank Claim, respectively,
and indebtedness under the Gemino’s or Bank’s respective agreements with Borrower. The
failure of either Gemino or Bank to share information shall not create a cause of action against
the other lender failing to share information or create any claim on behalf of Borrower, Obligor

or any other Person.

3. Miscellaneous.

3.1. Contesting Liens. Neither Gemino nor Bank shall contest the validity, perfection,
priority or enforceability of any Lien granted to the other lender. As between Gemino and Bank,
the terms of this Agreement shall govern even if all or any part of the Gemino Claim or the Bank
Claim, as the case may be, or the Liens securing payment thereof, are avoided, disallowed, set

aside or otherwise invalidated.

C:\Documents and Settings\Iway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc
Intercreditor Agreement, Page 6

 
 

 

32 No Benefit to Third Parties. The terms and provisions of this Agreement shall be
for the sole benefit of Gemino and Bank and their respective successors and assigns (as
permitted by Section 3.6 hereof), and no other Person shall have any right, benefit, priority or

interest under or because of this Agreement.

3.3. Independent Credit Investigations. Neither Bank, Gemino nor any of their
respective directors, members, managers, officers, agents or employees shall be responsible to
_the other or to any other Person, for Borrower’s or any other Obligor’s solvency, financial
condition or ability to repay the Gemino Claim or the Bank Claim, or for statements of Borrower
or other Obligor, oral or written, or for the validity, sufficiency or enforceability of the Gemino
Claim or the Bank Claim, the Gemino Loan Documents, the Bank Loan Documents, or any
Liens granted by Borrower or any Obligor to Gemino or Bank, as applicable, in connection
therewith. Each of Bank and Gemino has entered into its respective financing agreements with
Borrower based upon its own independent investigation, and makes no warranty or
representation to the other nor does it rely upon any representation of the other with respect to

matters identified or referred to in this Section.

3.4 Reinstatement. If Borrower or any other Obligor makes a payment to Gemino or
Bank and if such Person is required in any Insolvency Proceeding to turn over or otherwise pay
to the estate of Borrower or such Obligor any amount of such payment as a preference or
otherwise (a “Recovery”), then the Gemino Claim or Bank Claim, as applicable, shall be revived
to the extent of such Recovery and continue in full force and effect as a Gemino Claim or Bank
Claim, as applicable, entitled to the benefits of this Agreement, as if such payment had not been
received by Gemino or Bank, as applicable. If this Agreement shall have been terminated prior
to such Recovery, this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto from such date of reinstatement.

3.5  Marshalling of Assets. Bank hereby waives any and all rights to have Gemino
marshal any portion of the Collateral upon any foreclosure of or other enforcement of any of
Gemino’s Liens. Gemino hereby waives any and all rights to have Bank marshal any portion of
the Collateral upon any foreclosure of or other enforcement of any of Bank’s Liens.

3.6 Successors and Assigns: Replacement Financing.

(a) This Agreement shall be binding upon and inure to the benefit of the
respective successors and assigns of each of the parties hereto, but does not otherwise create, and
shall not be construed as creating, any rights enforceable by Borrower or any other Person not a
party to this Agreement. Each of Gemino and Bank agrees that it will, at the request of the other
lender, enter into an agreement, in form and substance substantially similar to the terms and
provisions of this Agreement, mutatis mutandis, with another institutional lender, in the event the
obligations of Borrower to the other lender are refinanced by such institutional lender; provided
that the terms of any debt refinancing the Gemino Claim or the Bank Claim must be on
substantially the same term as the Gemino Loan Documents or the Bank Loan Documents,
respectively, with only such changes as would otherwise be permitted pursuant to the terms
hereof, and provided further that no adverse change or default has occurred in connection with
either the Gemino Loan Documents or the Bank Loan Documents.

C:\Documents and Settings\tway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc
Intercreditor Agreement, Page 7

 
 

 

(b) In connection with any participation or other transfer or assignment, each
of Bank and Gemino shall disclose to such participant or assignee the existence and terms and
conditions of this Agreement. Any sale, participation, assignment or other transfer of the
Gemino Claim or the Bank Claim shall be expressly made subject to the terms of this

Agreement.

3.7. Notices. Any notice required or desired to be served, given or delivered
hereunder shall be in writing (including facsimile transmission), and shall be deemed to have
been validly served, given or delivered upon the earlier of (a) personal delivery to the address set
forth below; (b) in the case of mailed notice, five (5) days after deposit in the United States
mails, with proper postage for certified mail, return receipt requested, prepaid, or in the case of
notice by Federal Express or other reputable overnight courier service, one (1) business day after
delivery to such courier service; and (c) in the case of facsimile transmission, upon transmission
with confirmation of receipt, in any such case addressed to the party to be notified as follows:

 

(i) If to the Gemino at:

Gemino Healthcare Finance, LLC

1 International Plaza, Suite 220
Philadelphia, Pennsylvania 19113
Attn: Tom Schneider, COO

Tel: (610) 870-5403

Fax: (610) 870-5401

Email: Tom.Schneider@gemino.com

(ii)  Ifto Bank:

First Liberty Bank
9601 N. May Ave.
Oklahoma City, OK 73120
Attn: JP Fitzgerald

(iii) | Copy to:

Blaney and Tweedy, PLLC
P.O. Box 657

Oklahoma City, OK 73101
Attn: Kevin Blaney

or to such other address as each party designates to the other in the manner herein prescribed.

3.8 GOVERNING LAW AND FORUM SELECTION. THIS AGREEMENT
SHALL BE GOVERNED AS TO VALIDITY, INTERPRETATIONS, ENFORCEMENT
AND EFFECT BY THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
WITHOUT GIVING EFFECT TO CONFLICTS OF LAW PRINCIPLES
THEREUNDER. WITH RESPECT TO ANY LITIGATION COMMENCED BY BANK,
EACH PARTY HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR

C:\Documents and Settings\lway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc
Intercreditor Agreement, Page 8
 

 

FEDERAL COURT LOCATED WITHIN THE COMMONWEALTH OF
PENNSYLVANIA AND IRREVOCABLY AGREES THAT SUCH ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL
BE LITIGATED IN SUCH COURTS. WITH RESPECT TO ANY LITIGATION
COMMENCED BY GEMINO, EACH PARTY HEREBY CONSENTS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
STATE OF OKLAHOMA AND IRREVOCABLY AGREES THAT SUCH ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL

BE LITIGATED IN SUCH COURTS.

3.9 Agreement Absolute. This Agreement shall be and remain absolute and
unconditional under any and all circumstances, and no act or omission on the part of any party to
this Agreement shall affect or impair the agreement of the other party hereunder. Each of
Gemino and Bank hereby authorizes the other lender to (a) change any terms relating to such
obligations of Borrower to such other lender or the loan agreements relating thereto as such other
lender in its discretion may deem advisable, (b) grant renewals, increases or extensions of the
time for payment of the obligations of Borrower to such other lender, (c) receive notes or other
evidences. of the obligations of Borrower to such other lender or renewals, increases or
extensions thereof, and (d) take or omit to-take any action for the enforcement of, or waive any
rights with respect to, any obligation of Borrower to such other lender without invalidating or
impairing the subordination provided for herein. Each of Gemino and Bank shall be entitled to
manage and supervise the obligations of Borrower to it in accordance with applicable law and
practices in effect from time to time without regard to the existence of the other lender, and each
of Gemino and Bank shall have no liability to the other lender for (i) any and all actions which
Gemino or Bank, as applicable, in good faith, takes or omits to take in connection with its credit
arrangement with Borrower which are permitted by this Agreement, including without limitation
with respect to the creation, perfection or continuation of Liens in any Collateral, the occurrence
of default, the foreclosure upon, sale, release or depreciation of, or a failure to realize upon, any
Collateral and the collection of any indebtedness or of any claim from any account debtor,
guarantor (or any other Person), and (ii) any election of the application of Section 1111(b)(2) of

the United States Bankruptcy Code.

3.10 Amendments. Any waiver, permit, consent or approval by Bank or Gemino of
any provision, condition or covenant in this Agreement must be in writing and shall be effective
only to the extent it is set forth in writing and as to the specific facts or circumstances covered
thereby. Any amendment of this Agreement must be in writing and signed by Gemino and Bank.

3.11 Terms. This Agreement is a continuing agreement and shall remain in full force
and effect until the indefeasible satisfaction in full in cash of all Gemino Claims and Bank
Claims and the termination of the financing arrangements between the Borrower, Gemino, Bank

and the Obligors.

3.12 Conflicting Provisions, In the event of a direct conflict between the provisions of
this Agreement relating to the application of proceeds of Collateral and the priority of Liens
provided for herein, and other similar provisions contained in the Bank Loan Documents or the
Gemino Loan Documents, it is the intention of the parties hereto that both of such provisions in
such documents shall be read together and construed, to the fullest extent possible, to be in

C:\Documents and Settings\tway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc
Intercreditor Agreement, Page 9

 
 

 

concert with each other. In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of this Agreement shall contro] and govern.

3.13 Counterparts. This Agreement may be executed in any number of counterparts
each of which shall be deemed to be an original hereof submissible into evidence and all of

which together shall be deemed to be a single instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

FIRST LIBERTY BANK

 

 

 

By:
JP FITZGERALD, Sr. Vice President
GEMINO HEALTHCARE FINANCE,
LLC, a Delaware limited liability company
By:
Name:
Title:

 

CADOCUME~I\VPFITZ~1I\LOCALS~1\Temp\Loan Agreement v2.doc
Intercreditor Agreement, Page 10
 

ACKNOWLEDGMENT

The Borrower hereby acknowledges and agrees to the foregoing terms and provisions.
By executing this Agreement, the Borrower agrees to be bound by the provisions hereof as they
relate to the relative rights of Bank and Gemino as between such Persons. The Borrower further
agrees that the terms of this Agreement shall not give the Borrower any substantive rights vis-a-

vis either Bank or Gemino or any other Person.

If either Gemino or Bank shall enforce its rights or remedies in violation of the terms of
this Agreement, the Borrower agrees that it shall not use such violation as a defense to the
enforcement by Gemino or Bank under the Gemino Loan Documents and/or the Bank Loan
Documents nor assert such violation as a counterclaim or basis for set-off or recoupment against

either Gemino or Bank.

Dated:

CAH ACQUISITIOIN COMPANY 6,

BORROWER:
LLC, a Delaware limited liability company

By:

 

LAWRENCE J. ARTHUR, President

C:\Documents and Settings\Iway\Local Settings\Temporary Internet Files\Content.Outlook\LHBP8JU8\Loan Agreement v2.doc
Intercreditor Agreement, Page 11

 
 

 

11)

LOAN AGREEMENT:

A Loal

Loan
Agree

ment:

Prohibition against assuming liabilities or obligations of others

Restriction on dividend payments

Limitation on the purchase or sale of equipment and fixed assets
Limitation on compensation of officers and owners

Minimum current ratio 1.2:1

Maximum debt-to-net worth ratio 9:1

Minimum debt service coverage ratio 1.2:1

Restrictions concerning consolidations, mergers, or other
circumstances

Limitations on selling the business without the concurrence of the
Lender

Repayment and amortization of the loan

List of Collateral and lien priority for the loan including a list of
persons and corporations guaranteeing the loan with a schedule
for providing the lender with personal and corporate financial
statements. Financial Statements on the corporation and personal
guarantors must be updated at least annually.

Type and frequency of financial statements to be required for the
duration of the loan

The final loan agreement between the lender and borrower will
contain any additional requirements imposed by the Agency in its
Conditional Commitment.

A section for the later insertion of any necessary measures by the
borrower to avoid or reduce adverse environmental impacts from
this proposal’s construction or operation.

 

ln Agreement must be executed by the Lender and Borrower prior to issuance of the
Note Guarantee. The following requirements must be addressed in the Loan

Loan Agreement
Section/Paragraph

10.7
10.5
10.4
9.7
9.3.8
9.3.7
9.3.9

10.3

10.3

Note

1.4

931&
9.3.2

9.3.1 &
9.3.2

711

 

 
SECOND LOAN MODIFICATION AGREEMENT

This Second Loan Modification Agreement (“Second Modification”) is made and
entered into as of the 17th day of January, 2013, to be effective as of the Effective Date, as that
term is defined herein, by and between CAH ACQUISITION COMPANY 6, LLC, a Delaware
limited liability company, d/b/a I-70 Community Hospital (“Borrower”), HMC/CAH
CONSOLIDATED, INC., a Delaware corporation (“Guarantor”), and FIRST LIBERTY
BANK (“Lender”), having an address of 9601 N. May Avenue, Oklahoma City, OK 73120.

WITNESSETH:

WHEREAS, on December 6, 2010, Borrower executed and delivered to Lender
those certain Loan Documents including a Loan Agreement, Promissory Note in the face amount
of $9,300,000.00, Missouri Deed of Trust, Security Agreement, and Unconditional Guarantee of
Guarantor (herein collectively the “Loan Documents”), and

WHEREAS, effective January 24, 2011, Borrower executed and delivered to
Lender that certain Loan Modification Agreement (“First Modification”); and

WHEREAS, Borrower and Guarantor have filed for protection in the United
States Bankruptcy Court for the Western District of Missouri and said cases are being jointly
administered in Case No. 11-44738-11 by that Court (the “Joint Case”). Borrower and
Guarantor and others are Debtors under the Joint Case. On December 12, 2012, the Court
approved the Debtors’ Second Amended Joint Plan of Reorganization Under Chapter 11 of the
Bankruptcy Code (the “Joint Plan”) pursuant to which the terms of the Loan between Borrower,
Guarantor, and Lender are being modified as further set forth herein; and

WHEREAS, unless otherwise defined herein, all words and phrases with their
initial letter capitalized shall be afforded the meaning given in the Loan Agreement,

WHEREAS, Borrower, Guarantor, and Lender have reached an agreement as to a
modification to certain terms of the Loan Documents, all as more particularly set forth
hereinafter.

NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Lender and Borrower hereby
covenant and agree as follows:

1. Effective Date: The Effective Date hereof shall mean the Effective Date
as defined in the Joint Plan, which is January 17, 2013.

2. Modification to Loan Documents: All references to the Promissory
Note, the Note, the Loan, or the Borrower’s Note, in the Loan Agreement and the Loan
Documents are hereby modified to refer to the First Amended and Restated Promissory Note
(“First Amended Note”) dated of even date herewith.

 
3. Interest Rate: Pursuant to the First Amended Note interest shall accrue
on the principal balance of the First Amended Note at of Wall Street Journal Prime one and one
half percent (1.50%) per annum. In no event shall the interest rate be less than six and one
quarter percent (6.25%) per annum or more than eight and one half percent (8.50%) per annum.

4, Maturity Date: The Maturity Date of the Note is hereby extended to
December 6, 2037.

5. Payment Terms: The Payment Terms are modified as set forth in the
First Amended Note.

6. Current Balance Due. As of the Effective Date, the current principal
balance of the Note is $8,966,792.15, plus interest accrued through the Effective Date in the
amount of $73,197.81.

7. Modification to paragraph 11.10 of the Loan Agreement: All
references to Default Interest are hereby removed and deleted from the Loan Documents,
specifically, Paragraph 11.10 of the Loan Agreement is hereby deleted and the following
substituted therefor:

11.10 Notice and Right to Cure. Borrower shall be given notice and thirty (30)
business days in which to cure defaults caused by the events described in
items 11.2 through 11.9. No notice or right to cure any other defaults shall

be required.

8. Effectiveness of Loan Documents: Except as specifically modified by
the terms and provisions hereof, each and every of the terms and provisions of the Loan
Documents are and shall remain in full force and effect and are hereby assumed, ratified, and
confirmed; and the execution, delivery, and effectiveness of this Second Modification shall not,
except as expressly provided herein, operate as a waiver of any right, power or remedy of Lender
under any of the Loan Documents nor constitute a waiver of any provision of any of the Loan
Documents. The parties hereto agree that the modifications herein contained to the Loan
Documents shall not affect or impair the Loan Documents or any lien(s) securing the same.

9, Execution Counterparts: This Second Modification may be executed in
any number of counterparts, each of which so executed and delivered shall be deemed to be an
original and all of which taken together shall constitute one and the same instrument.

10. Governing Law: The terms and provisions hereof shall be governed by,
construed, and enforced in accordance with the laws of the State of Oklahoma.

jl. Entire Agreement: This Second Modification constitutes the entire

agreement of the parties with respect to the subject matter hereof, and may be amended only in
writing, executed by all parties herein.

2.

 
12. Modification Only. This agreement is only a modification of the Note
and not a novation. Except as provided in this Second Modification, all terms and conditions of
the Note and all loan agreements executed in connection with said Note shall remain in full force
and effect.

13. Guarantor’s Consent. Guarantor acknowledges that it has executed that
certain Unconditional Guarantee Agreement dated December 6, 2010, guaranteeing Borrower’s
payment and performance of the Note and the Loan Documents. Guarantor hereby consents to
this Second Modification. Guarantor hereby reaffirms its Unconditional Guarantee Agreement
dated effective December 6, 2010, in favor of Lender which Unconditional Guarantee
Agreement guaranteed payment of the Promissory Note payable to Lender in the amount of"
$9,300,000.00. Guarantor acknowledges and agrees that the aforesaid Unconditional Guarantee
Agreement is hereby amended to guaranty the Borrower’s Note as modified by this Second
Modification which is modifying the terms of the Promissory Note as stated above and in the
First Amended Note, together with any and all renewals thereof. Performance by Guarantor
under the Unconditional Guarantee Agreement will not entitle Guarantor to any payment from
Borrower under any claim for contribution, indemnification, subrogation, or otherwise.

EXECUTED to be effective as of the day and year first above written.
BORROWER:
CAH ACQUISITION COMPANY 6,

LLC, d/b/a 1-70 Community Hospital, a
Delaware limited liability company

By: Lhewe Uy) Mev
Némé __ xf dy. Shing ERe
Title: Sr eeidicagt”

GUARANTOR:

 

HMC/CAH CONSOLIDATED, INC., a
Delaware corporation

By. vere LP. Akio
Name/_ 14 Sw. Kua krEe
Title: a a a ae

 

 
LENDER:

 

 

 

FIRST LIBERTY BANK
Nos OD
By Soe
JP FIFZGERADR, Se-Vice-President
ACKNOWLEDGED, ACCEPTED, AND AGREED TO THIS day of
, 2013.
UNITED STATES DEPARTMENT OF
AGRICULTURE RURAL BUSINESS-
COOPERATIVE SERVICES
By:
Name:
Title:

 

 
